



MASTER TRANSFER AGREEMENT
between
CARVANA AUTO RECEIVABLES 2016-1 LLC
as Transferor
and
SONORAN AUTO RECEIVABLES TRUST 2017-1

DATED AS OF NOVEMBER 3, 2017











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS AND USAGE
 
PAGE
Section 1.1
Definitions
 
 
1
 
 
 
 
 
ARTICLE II RECEIVABLES POOLS
 
2
Section 2.1
Purchase and Sale of Receivables Pools
2
Section 2.2
Payment of Receivables Purchase Price
 
2
Section 2.3
Loss and Liquidation Data
2
Section 2.4
Re-Liening Trigger Events
 
2
 
 
 
 
 
ARTICLE III PURCHASE AND SALE OF RECEIVABLES
3
Section 3.1
Sale of Receivables
 
 
3
Section 3.2
The Closing
 
 
5
 
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
5
Section 4.1
Representations and Warranties of the Trust
5
Section 4.2
Presentations and Warranties of the Transferor
5
 
 
 
 
 
ARTICLE V CONDITONS
11
Section 5.1
Conditions to Effectiveness
 
11
Section 5.2
Conditions to Obligation of the Trust
 
12
Section 5.3
Conditions to Obligation of the Transferor
 
12
 
 
 
 
 
ARTICLE VI COVENANTS OF THE TRANSFEROR
 
13
Section 6.1
Protection of Right, Title and Interest
13
Section 6.2
Other Liens or Interests
14
Section 6.3
Perfection Costs and Expenses
14
Section 6.4
Separateness
14
Section 6.5
Notice of Servicer Termination; Etc.
 
14
Section 6.6
Conduct of Business; Ownership
14
Section 6.7
Collections
 
 
15
Section 6.8
Selection Standards; Quarterly Meetings
 
15
Section 6.9
Furnishing of Information and Inspection of Records
15
Section 6.10
Compliance with Laws, Etc.
 
15
Section 6.11
Indemnification
 
 
15
Section 6.12
Forbearance
 
 
16
Section 6.13
Consolidations, Mergers and Sales of Assets
16
Section 6.14
Operation of the Transferor
16
Section 6.15
Furnishing of Information and Inspection of Records
16
Section 6.16
Publicity
 
 
17
Section 6.17
No Solicitation
 
 
17
Section 6.18
Remediation
 
 
17
Section 6.19
Quarterly Statements as to Compliance
 
17
Section 6.20
Additional Covenants
 
 
17
Section 6.21
Negative Covenants
 
 
20
 
 
 
 
 
ARTICLE VII MISCELLANEOUS PROVISIONS
21
Section 7.1
Obligations of the Transferor
 
 
21
Section 7.2
Repurchase of Receivables Upon Breach by the Transferor
21
Section 7.3
Assignment of Warranty Receivables
21
Section 7.4
Amendment
 
 
21
Section 7.5
Waivers
 
 
22
Section 7.6
Notices
 
 
22
Section 7.7
Costs and Expenses
 
 
22
Section 7.8
Survival
 
 
22
Section 7.9
Headings and Cross-References
22
Section 7.10
Governing Law, Submission to Jurisdiction, Etc
22
Section 7.11
Counterparts
 
 
22
Section 7.12
Further Assurances
 
 
22
Section 7.13
Severability of Provisions
 
 
22
Section 7.14
Assignment
 
 
23
Section 7.15
Further Assignment; Third Party Beneficiary
23
Section 7.16
Limitations on Rights of Others
23
Section 7.17
No Petition Covenant
 
 
23
Section 7.18
Concerning the Owner Trustee
 
23
 
 
 
 
 
EXHIBITS
 
 
 
 
EXHIBIT A
FORM OF POOL SUPPLEMENT
 
EXHIBIT B
CREDIT POLICY
 
 
 
 
 
 
 
 
 
 
 
 
 
APPENDICES
 
 
 
APPENDIX A
DEFINITIONS AND USAGE
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






MASTER TRANSFER AGREEMENT
THIS MASTER TRANSFER AGREEMENT (as from time to time amended, supplemented or
otherwise modified and in effect, this “Agreement”) is made as of November 3,
2017, between Carvana Auto Receivables 2016-1 LLC, a Delaware limited liability
company (the “Transferor”), and Sonoran Auto Receivables Trust 2017-1 LLC, a
Delaware statutory trust (the “Trust”).
RECITALS:
1.In the regular course of its business, Carvana, LLC (“Carvana”) sells used
automobiles and light trucks and originates automobile and light truck retail
installment sale contracts secured by such automobiles and light trucks.
2.    On the Original Execution Date, Carvana and the Transferor have entered
into the Master Sale Agreement (Warehouse) (the “Master Sale Agreement
(Warehouse)”) pursuant to which Carvana has agreed to sell, and the Transferor
has agreed to purchase, from time to time, certain Receivables and related
property (including the security interests in the related Financed Vehicles).
3.    The Transferor wishes to sell, and the Trust wishes to purchase, from time
to time, such Receivables and related property (including the security interests
in the related Financed Vehicles) pursuant to the terms of this Agreement.
4.    Pursuant to the Loan and Security Agreement, dated as of November 3, 2017
(the “Loan and Security Agreement”), by and among the Transferor, the Trust,
Carvana, Ally Bank, as Administrative Agent (the “Administrative Agent”), and
the Lenders party thereto, the Lenders will provide advances to the Trust to
finance the purchase of the Receivables and related property by the Trust under
this Agreement.
5.    The Transferor and the Trust wish to provide in this Agreement, among
other things, the terms on which each pool of Receivables (each, a “Receivables
Pool”) and related property are to be sold by the Transferor to the Trust.
In consideration of the foregoing, other good and valuable consideration, and
the mutual terms and covenants contained herein, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS AND USAGE

Section 1.1        Definitions. Certain capitalized terms used in the above
recitals and in this Agreement and not defined herein are defined in and shall
have the respective meanings assigned to them in (or by reference in) Appendix A
hereto; provided that, if not defined therein, as defined in the Loan and
Security Agreement. All references herein to “the Agreement” or “this Agreement”
are to this Master Transfer Agreement as it may be amended, supplemented or
modified from time to time, the exhibits and attachments hereto and the
capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction and usage set forth in such Appendix A shall be applicable to
this Agreement.


1

--------------------------------------------------------------------------------








ARTICLE II
RECEIVABLES POOLS

Section 2.1        Purchase and Sale of Receivables Pools
(a)    Transferor Obligation. Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements set forth herein, the Transferor agrees to sell to the
Trust each First Tier Receivables Pool it acquires from Carvana in each calendar
week during the Commitment Period; provided, however, in no event shall
Receivables required to be sold by Transferor to the Purchasers (as defined in
the Master Sale Agreement (Flow) pursuant to the Master Sale Agreement (Flow) be
sold to the Trust pursuant to this Agreement and in no event shall the
randomization code (as defined in the definition of Freestyle Selection) of any
Receivables in any such Receivables Pool exceed the Purchase Percentage for the
Origination Period in which such Receivable was originated.
(b)    Trust Obligation. Upon the terms and subject to the conditions set forth
in this Agreement, including Section 2.1(c) below, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Trust agrees to purchase each such Receivables Pool on each Closing Date
described in Section 3.1(e); provided that in no event shall the Trust be
obligated to purchase from Transferor hereunder Receivables with a principal
amount exceeding an aggregate principal balance as of each Receivable’s
applicable Closing Date of $357,142,857.14 plus the aggregate principal balance
(as of each Receivable’s applicable resold Closing Date) of all Receivables
previously sold to the Trust, repurchased, remediated, and resold to the Trust.
(c)    Transaction Documents; Pool Supplement. The Transferor’s right, title and
interest in the Receivables and related Purchased Property purchased, from time
to time, by the Trust pursuant to Section 3.1 shall be transferred and assigned
by the execution and delivery of a Pool Supplement, in form and content
substantially similar to Exhibit A attached hereto, and the satisfaction of the
terms and conditions and the performance of the transactions contained in this
Agreement and such Pool Supplement, as applicable. The Transferor shall deliver
the Pool Supplement to the Trust for any Receivables Pool on the applicable
Closing Date.

Section 2.2        Payment of Receivables Purchase Price. Upon the terms and
subject to the conditions set forth in this Agreement, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Receivables Purchase Price due on each Closing Date shall be paid by the Trust
to the Transferor on such Closing Date by wire transfer of immediately available
funds to an account or accounts designated by the Transferor. The Receivables
Purchase Price will be set forth in the Settlement Report attached to the Pool
Supplement for the related Receivables Pool, in the form set forth in Exhibit A.

Section 2.3    Loss and Liquidation Data. No later than 60 days after the end of
each calendar quarter during the period beginning on the date hereof and ending
on the date all amounts outstanding under the Loan and Security Agreement (other
than inchoate obligations for which no claim has been made) have been paid in
full, the Transferor shall, or shall cause the Servicer or any other Affiliate
holding or aggregating such information to, deliver to the Trust (who shall
deliver such information to the Administrative Agent pursuant to the Loan and
Security Agreement) a cumulative net loss ratio as of the end of the related
calendar quarter (and a narrative description of the methodology for making such
calculation), which may be included in the Monthly Servicer Report delivered
within 60 days after the end of each calendar quarter to the extent the
information is available at that time, for Carvana’s entire originated portfolio
of retail installment sales contracts as of the end of the related calendar
quarter.

Section 2.4        Re-Liening Trigger Events. Upon the occurrence of a
Re-Liening Trigger Event, at the direction of the Trust or, upon the pledge of
such property to the Administrative Agent pursuant to the Loan and Security
Agreement, the Administrative Agent, the Transferor shall, and the Transferor
shall direct and cause any Title Lien Nominee (if not and Affiliate of the
Transferor) to and shall cooperate with the Servicer to, take all steps
necessary to cause the Certificate of Title or other evidence of ownership of
the


2

--------------------------------------------------------------------------------





related Financed Vehicles (or if such Re-Liening Trigger Event relates to (i)
one or more States, the related Financed Vehicles titled in such State or (ii) a
Title Lien Nominee, the related Financed Vehicles liened in the name of such
Title Lien Nominee) to be revised to name the Administrative Agent or its
designee as lienholder. In addition, at the sole expense of the Administrative
Agent and the Lenders, upon the request of the Administrative Agent, the
Transferor shall, and the Transferor shall direct and cause any Title Lien
Nominee (if not an Affiliate of the Transferor) and shall cooperate with the
Servicer to, take all steps necessary to cause the Certificate of Title or other
evidence of ownership of the related Financed Vehicles identified, individually
or by characteristic, by the Administrative Agent to be revised to name the
Administrative Agent or its designee as lienholder. The Transferor shall cause
any Title Lien Nominee to irrevocably appoint the Administrative Agent as its
attorney-in-fact, such appointment being coupled with an interest, to take any
and all steps required to be performed pursuant to this Section 2.4, including
execution of Certificates of Title or any other documents in the name of the
Transferor or such Title Lien Nominee.

ARTICLE III
PURCHASE AND SALE OF RECEIVABLES

Section 3.1        Sale of Receivables
(a)    Purchased Property. On each Closing Date, subject to the terms and
conditions of this Agreement, the Transferor agrees to sell to the Trust, and
the Trust agrees to purchase from the Transferor, a Receivables Pool and the
following other property relating thereto (collectively, the “Purchased
Property”):
(i)    all right, title and interest of the Transferor in, to and under each
Receivable included in the applicable Receivables Pool listed on a Schedule of
Receivables (the form of which is attached as Schedule 5 to the Pool Supplement)
delivered to the Trust on such Closing Date and all monies received thereon
after the related Cutoff Date, exclusive of any amounts allocable to the premium
for physical damage collateral protection insurance required by the Transferor
or the Servicer, as applicable, covering any related Financed Vehicle;
(ii)    the interest of the Transferor in the security interests in the related
Financed Vehicles granted by Obligors pursuant to the Receivables in the
applicable Receivables Pool and, to the extent permitted by law, any accessions
thereto;
(iii)    the interest of the Transferor in any proceeds from claims on any
physical damage, credit life, credit disability, warranties, debt cancellation
agreements or other insurance policies covering the related Financed Vehicles or
Obligors, including any rebates or credits of any premium or other payment with
respect to any of the foregoing;
(iv)    all of the Transferor’s right, title and interest in, to and under the
related Receivable Files;
(v)    all of the Transferor’s right, title and interest in and to the Master
Sale Agreement (Warehouse) and remedies thereunder and the assignment to the
Trust of all UCC financing statements filed against Carvana under or in
connection with the Master Sale Agreement (Warehouse); and
(vi)    all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing described in clauses (i) through (v)
above and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all the foregoing, including all proceeds of the
conversion of any or all of the foregoing, voluntary or involuntary, into cash
or other liquid property, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, investment property, payment intangibles, general intangibles,
condemnation awards, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing.


3

--------------------------------------------------------------------------------





(b)    Receivables Purchase Price. On each Closing Date, in consideration for
the related Purchased Property, the Trust shall pay to the Transferor an amount
(the “Receivables Purchase Price”) equal to the Purchase Price for such
Purchased Property. The Receivables Purchase Price for each Receivables Pool
shall be set forth in the Settlement Report attached to the related Pool
Supplement.
(c)        Payment Within two (2) Business Days after each Closing Date, the
Transferor shall pay to or as directed by the Trust in (same day) funds an
amount equal to the aggregate amount of all Collections received by the
Transferor after the related Cutoff Date, including from the Servicer, with
respect to the Receivables Pool sold to the Trust on such Closing Date through
(but excluding) the applicable Closing Date.
(d)    Selection of Receivables Pools. The Receivables to be sold in each
Receivables Pool shall be all of the Receivables purchased by the Transferor
pursuant to the Master Sale Agreement (Warehouse) and shall have been selected
in accordance with Section 3.1(d) of the Master Sale Agreement (Warehouse). If
the Administrative Agent reasonably determines that such Receivables Pool does
not appear to have been selected on a random basis (based on information
reasonably requested by the Administrative Agent and provided by the Transferor
comparing the Receivables to be sold to the Trust on the related Closing Date as
compared against receivables originated by Carvana during the related
Origination Period that meet the definition of an Eligible Receivable under the
Loan and Servicing Agreement and are not being transferred to the Transferor
pursuant to the Master Sale Agreement (Flow)), then the Administrative Agent,
Carvana, the Transferor and the Trust will determine an approach to adjust the
mix of Eligible Receivables in such Receivables Pool and the related CAR 2016-1
Purchased Property (as defined in the Master Sale Agreement (Warehouse)
(including adding or removing Receivables meeting the definition of Eligible
Receivables in the Loan and Security Agreement) to ensure that such Receivables
Pool was randomly selected by Carvana and the Transferor and the Trust, as
applicable. In such circumstance, Carvana, the Transferor, the Trust and the
Administrative Agent will revisit this Section 3.1(d) to determine if changes
thereto are needed to ensure future Receivables Pools and the related CAR 2016-1
Purchased Property are representative of receivables originated by Carvana
during the related Origination Period that are eligible to be sold hereunder and
that there was no adverse selection pursuant to the Freestyle Selection. The
Transferor acknowledges and agrees that Carvana’s computer systems assign
contract numbers to Contracts on a random basis and Carvana may not change such
contract numbering system at any time without the Administrative Agent’s prior
written consent (upon which, the Administrative Agent, Carvana, the Trust and
the Transferor each agree to develop an alternative methodology in order to
randomly select Contracts to be included in succeeding Receivables Pools and the
related CAR 2016-1 Purchased Property).
(e)    Settlement Report. Not later than the second (2nd) Business Day prior to
a Closing Date, the Transferor shall supply the Trust a final data tape in form
and substance necessary for the Trust to comply with the information
requirements under the Loan and Security Agreement. Not less than two (2)
Business Days prior to each proposed Closing Date, the Transferor will deliver
to the Trust and the Administrative Agent a Settlement Report substantially in
the form of Schedule 2 attached to the Pool Supplement in form and substance
necessary for the Trust to comply with the information requirements under the
Loan and Security Agreement setting forth amounts due the Transferor with
respect to the applicable Receivables Pool and containing at least the
calculation of the related Receivables Purchase Price. Each sale hereunder shall
occur immediately after the related sale for the related First Tier Receivables
Pool under the Master Sale Agreement (Warehouse).
(f)    No Recourse. It is understood that each sale of Purchased Property by the
Transferor to the Trust pursuant to this Agreement, the related Pool Supplement
and the related Receivables Assignment shall be without recourse (except as set
forth herein, and as the Trust’s rights in such recourse shall be pledged by the
Trust to the Administrative Agent pursuant to the Loan and Security Agreement)
and the Transferor does not guarantee collection of any Receivable. However,
each such sale shall be made pursuant to and in reliance by the Trust on the
representations, warranties and covenants of the Transferor as set forth in
Section 4.2, the indemnities set forth in Section 6.11 and the repurchase
obligation set forth in Section 7.2 and the corresponding provisions of the
Master Sale Agreement (Warehouse) assigned to the Trust.
(g)    Intent of the Parties. This Agreement, the applicable Pool Supplement and
the related Receivables Assignment is intended to effect a sale of each
Receivables Pool by the Transferor to the Trust, and the parties intend to treat
each such transaction on a standalone basis as an independent sale for financial
reporting purposes. It is the


4

--------------------------------------------------------------------------------





intention of the Transferor and the Trust that each sale, transfer, assignment
and other conveyance of Receivables Pools contemplated by this Agreement, the
applicable Pool Supplement and the related Receivables Assignment constitutes an
independent sale of the related Purchased Property from the Transferor to the
Trust and that the beneficial interest in and title to each such Receivables
Pool shall not be part of the Transferor’s estate in the event of the filing of
a bankruptcy petition by or against the Transferor under any bankruptcy law.
Each sale, transfer, assignment and other conveyance contemplated by this
Agreement, the applicable Pool Supplement and the related Receivables Assignment
does not constitute and is not intended to result in any assumption by the Trust
(or any of its assigns) of any obligation of the Transferor to the Obligors,
Affiliates of the Transferor, insurers or any other Person in connection with
any Receivables, any insurance policies or any agreement or instrument relating
to any of them, in each case related to such transfer and assignment. Although
the Parties intend that each sale, transfer, assignment and other conveyance
contemplated by this Agreement, the applicable Pool Supplement and the related
Receivables Assignment to be an independent sale, in the event any such transfer
and assignment is deemed to be other than a sale, the parties intend and agree:
(i) that all filings described in this Agreement shall give the Trust a first
priority perfected security interest in, to and under the Receivables Pool and
the related Purchased Property and all proceeds of any of the foregoing, in each
case with respect to such transfer and assignment; (ii) this Agreement, together
with the applicable Pool Supplement and the related Receivables Assignment,
shall be deemed to be the grant of, and the Transferor hereby grants to the
Trust, a security interest from the Transferor to the Trust and the
Administrative Agent as assignee in such Receivables and the related Purchased
Property in order to secure its obligations hereunder with respect to such
transfer and assignment; (iii) this Agreement, together with the applicable Pool
Supplement and the related Receivables Assignment, shall be a security agreement
under applicable law for the purposes of each such transfer and assignment; and
(iv) the Trust shall have all of the rights, powers and privileges of a secured
party under the UCC with respect to each such transfer and assignment and the
Purchased Property related thereto.
(h)    Due Diligence. The Transferor shall provide to the Trust such documents
and other information necessary for the Trust to comply with Section 4.2(m) of
the Loan and Security Agreement.



Section 3.2    The Closing. The initial closing (the “Closing”) shall take place
at or about 11:00 a.m., Chicago time, at the offices of Ally Bank, in Detroit,
Michigan on or about November 3, 2017, or at such other time, date and place as
the parties shall agree upon.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.1        Representations and Warranties of the Trust. The Trust
represents and warrants to the Transferor as of the date hereof and as of each
Closing Date:

(a)    Organization and Good Standing. It has been duly organized, and is
validly existing and in good standing under the laws of the jurisdiction of its
formation, with all requisite power and authority to own or lease its properties
and conduct its business as such business is presently conducted, and had at all
relevant times, and now has all necessary power, authority and legal right to
own or lease its properties and conduct its business as such business is
presently conducted, including to acquire, own and sell the Receivables and the
other Purchased Property except for non-compliance which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(b)    Due Qualification. It is duly qualified to do business and is in good
standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals (including, as
applicable, the origination, purchase, sale and servicing of the Receivables)
except for non-compliance which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver the Transaction Documents
to which it is a party, (B) carry out the terms of the Transaction Documents to
which it is a party and (C) to assign or grant the security interest in the
assets transferred by it on the terms and conditions in the Transaction
Documents to which it is a party and (ii) has taken all necessary action to
authorize the execution, delivery and performance of the Transaction Documents
to which it is a party and to assign or grant a security interest in the assets
transferred by it on the terms and conditions in the Transaction Documents to
which it is a party.
(d)    Binding Obligation. The Transaction Documents to which it is a party have
been duly executed and delivered by it and constitute legal, valid and binding
obligations of it enforceable against it in accordance with their terms.
(e)    No Violation. The consummation of the transactions contemplated by the
Transaction Documents to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, its formation documents or any agreement to which it is bound,
(ii) result in the creation or imposition of any Lien upon any of its
properties, other than pursuant to the Transaction Documents, or (iii) violate
any Requirements of Law, except, in each case, for non-compliance which could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best of its knowledge, threatened against it, before any
governmental authority (i) asserting the invalidity of any Transaction Document,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by the Transaction Documents, (iii) challenging the enforceability of a material
portion of the Receivables or (iv) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect.
(g)    All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any person or of any governmental authority
required for the due execution, delivery and performance by it of the
Transaction Documents to which it is a party have been obtained except for
non-compliance which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(h)    Compliance. It is not in violation in any material respect of any
Transaction Documents to which it is a party or any laws, ordinances,
Governmental Rules or regulations to which it is subject except for
non-compliance which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.



Section 4.2    Representations and Warranties of the Transferor. The Transferor
represents and warrants to the Trust as of the date hereof and as of each
Closing Date (except as provided herein otherwise):
(a)Organization and Good Standing. It has been duly organized, and is validly
existing and in good standing under the laws of the jurisdiction of its
formation, with all requisite power and authority to own or lease its properties
and conduct its business as such business is presently conducted, and had at all
relevant times, and now has all necessary power, authority and legal right to
own or lease its properties and conduct its business as such business is
presently conducted, including to acquire, own and sell the Receivables and the
other Purchased Property except for non-compliance which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.


(b)Due Qualification. It is duly qualified to do business and is in good
standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals (including, as
applicable, the origination, purchase, sale and servicing of the Receivables)
except for non-compliance which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.




5

--------------------------------------------------------------------------------





(c)Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver the Transaction Documents
to which it is a party, (B) carry out the terms of the Transaction Documents to
which it is a party and (C) to assign or grant the security interest in the
assets transferred by it on the terms and conditions in this Agreement and (ii)
has taken all necessary action to authorize the execution, delivery and
performance of the Transaction Documents to which it is a party and to assign or
grant a security interest in the assets transferred by it on the terms and
conditions in this Agreement.


(d)Binding Obligation. The Transaction Documents to which it is a party have
been duly executed and delivered by it and constitute legal, valid and binding
obligations of it enforceable against it in accordance with their terms.


(e)No Violation. The consummation of the transactions contemplated by the
Transaction Documents to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, its formation documents or any agreement to which it is bound,
(ii) result in the creation or imposition of any Lien upon any of its
properties, other than pursuant to this Agreement, or (iii) violate any
Requirements of Law, except, in each case, for non-compliance which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


(f)No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best of its knowledge, threatened against it, before any governmental
authority (i) asserting the invalidity of any Transaction Document, (ii) seeking
to prevent the consummation of any of the transactions contemplated by the
Transaction Documents, (iii) challenging the enforceability of a material
portion of the Receivables or (iv) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect.


(g)All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any person or of any governmental authority
required for the due execution, delivery and performance by it of the
Transaction Documents to which it is a party have been obtained except for
non-compliance which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


(h)Compliance. It is not in violation in any material respect of any Transaction
Document to which it is a party or any laws, ordinances, Governmental Rules or
regulations to which it is subject except for non-compliance which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


(i)Bulk Sales. The execution, delivery and performance of the Transaction
Documents to which it is a party is in the ordinary course of business and does
not require compliance with any bulk sales act or similar law.


(j)Solvency. As of each Closing Date, (i) the Transferor is not and shall not
become insolvent as a result of the transfer of the related Purchased Property
on such date, (ii) the Transferor did not intend to or believe that it would
incur debts that would be beyond its ability to pay as such debts matured, (iii)
the Transferor did not transfer the related Purchased Property with the actual
intent to hinder, delay or defraud any Person and (iv) the assets of the
Transferor did not constitute unreasonably small capital to carry out its
business as conducted.


(k)Selection Procedures. No procedures believed by it to be materially adverse
to the interests of the Trust, the Administrative Agent or the Lenders were
utilized by it in identifying or selecting Receivables to be transferred by it.
In addition, each Receivable assigned pursuant to this Agreement has been
underwritten in accordance with and satisfies the standards of the Credit Policy
in all material respects.


(l)Taxes. It has filed, caused to be filed, or received an extension of time for
filing that has not yet expired, all federal and material state, local or
foreign tax returns that are required to be filed by it. It has paid or made
adequate provisions for the payment of all federal or material amounts of state,
local or foreign taxes and all material assessments made against it or any of
its property (other than any amount of tax the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves have been provided on the books


6

--------------------------------------------------------------------------------





of it), and no tax lien has been filed and, to the its knowledge, no claim is
being asserted, with respect to any such tax, fee or other charge.


(m)Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated in the Transaction Documents to which it is a party (including the
use of the proceeds from the advances) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including Regulations T, U and X of the Federal Reserve Board, 12 C.F.R.,
Chapter II. It does not own or intend to carry or purchase, and no proceeds from
the sale of the Purchased Property will be used to carry or purchase, any
“margin stock” within the meaning of Regulation U or to extend “purchase credit”
within the meaning of Regulation U.


(n)Quality of Title. Each Receivable, together with the Contract related
thereto, transferred by it were, prior to the transfer thereof, owned by it free
and clear of any Lien except for Permitted Liens, and the Trust upon the
providing of value described herein shall acquire a valid ownership interest and
a perfected first priority security interest in each Receivable and the related
Purchased Property then-existing or thereafter arising, free and clear of any
Lien, other than Permitted Liens. Immediately upon the transfer thereof pursuant
to this Agreement, each Receivable, together with the Contract related thereto,
shall be owned by the Trust free and clear of any Lien except for Permitted
Liens, and the Administrative Agent upon the providing of value described in the
Loan and Security Agreement shall acquire a valid perfected first priority
security interest in each Receivable and the related Purchased Property
then-existing or thereafter arising, free and clear of any Lien, other than
Permitted Liens. No effective financing statement or other instrument similar in
effect covering any portion of the Purchased Property or the Purchased Property
or the Collateral shall, after the relevant Closing Date, be on file in any
recording office except such as may be filed in favor of Carvana, the
Transferor, the Trust or the Administrative Agent in accordance with the Master
Sale Agreement (Warehouse), this Agreement and the Loan and Security Agreement.


(o)Security Interest. It has granted a security interest (as defined in the UCC)
to the Trust in the Purchased Property, which is enforceable in accordance with
applicable law upon execution and delivery of this Agreement. Upon the filing of
UCC-1 financing statements naming the Trust as secured party, or upon the
Collateral Custodian obtaining possession, in the case of that portion of the
Purchased Property which constitutes tangible chattel paper, or upon the E-Vault
Provider granting control to the Trust, in the case of that portion of the
Purchased Property which constitutes electronic chattel paper, the Trust shall
have a first priority (except for any Permitted Liens) perfected security
interest in the Purchased Property. Upon the sale of thereof to the Trust
pursuant to the Master Transfer Agreement, the Trust shall have granted a
security interest (as defined in the UCC) to the Trust in the Purchased
Property, which is enforceable in accordance with applicable law upon execution
and delivery of the Master Transfer Agreement. Upon the pledge thereof to the
Administrative Agent pursuant to the Loan and Security Agreement, the Trust
shall have granted a security interest (as defined in the UCC) to the
Administrative Agent in the Collateral, which is enforceable in accordance with
applicable law upon execution and delivery of the Loan and Security Agreement.
Upon the filing of UCC-1 financing statements naming the Administrative Agent as
secured party, or upon the Collateral Custodian obtaining possession, in the
case of that portion of the Collateral which constitutes tangible chattel paper,
or upon the E-Vault Provider granting control to the Administrative Agent, in
the case of that portion of the Collateral which constitutes electronic chattel
paper, the Administrative Agent shall have a first priority (except for any
Permitted Liens) perfected security interest in the Collateral.


(p)Reports Accurate. All Settlement Reports, Funding Reports, information,
exhibits, financial statements, documents, books, records or reports (including
the data file indicating characteristics of the Receivables and including
electronic writings) furnished or to be furnished by the Transferor directly or
indirectly to the Trust, the Administrative Agent, the Lenders, the Servicer,
the Collateral Custodian or the Account Bank under or in connection with the
Transaction Documents to which the Transferor is a party (including the
information delivered in connection with each sale in the form of Schedule 4
attached to the related Pool Supplement) are true, correct and complete in all
material respects as of the date specified therein or the date so furnished (as
applicable).


(q)Location of Offices. The principal place of business and chief executive
office of it and the office where it keeps all the Records related to the
tangible Contracts are located at the address set forth in Section 7.6 (or at
such other locations as to which the notice and other specified requirements
shall have been satisfied).




7

--------------------------------------------------------------------------------





(r)Tradenames and Place of Business. (i) Except as specified in this Agreement,
it has no trade names, fictitious names, assumed names or “doing business as”
names or other names under which it has done or is doing business and (ii) its
principal place of business and chief executive office is located at the address
set forth in Section 7.6 and has been so for the last four (4) months.


(s)Transfer Agreements. This Agreement, the Master Sale Agreement (Warehouse),
the Master Sale Agreement (Flow) and the Flow Purchase Agreement are the only
agreements pursuant to which it purchases or sells the Receivables and the
related Contracts.


(t)Value Given. The Trust shall have given reasonably equivalent value to the
Transferor in consideration for the transfer by the Transferor to the Trust of
the Receivables and the related Purchased Property under this Agreement, no such
transfer shall have been made for or on account of an antecedent debt owed by
the Transferor to the Trust and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.


(u)Accounting. The Transferor accounts for the transfers to the Trust of
Receivables and related Purchased Property under this Agreement on a standalone
basis as sales of such Receivables and related Purchased Property in its books,
records and financial statements, in each case consistent with the requirements
set forth in this Agreement. The Trust accounts for the transfers to the
Administrative Agents of the Collateral under the Loan and Security Agreement as
pledges in its books, records and financial statements. Carvana may account for
such transfers as pledges for income tax and consolidated accounting purposes.


(v)Investment Company Act. The Transferor is not an “investment company” and is
not controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(w)ERISA. (i) No prohibited transactions or Reportable Events have occurred with
respect to any Pension Plan (if any), (ii) no notice of intent to terminate a
Pension Plan under Section 4041(c) of ERISA has been filed, nor has any Pension
Plan been terminated under Section 4041(c) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appointed a trustee
to administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, and (iii) no
liability under Title IV (other than accrued premiums to the Pension Benefit
Guaranty Corporation) has been incurred (whether or not assessed), which
individually or in the aggregate with respect to all or any of (i), (ii) and
(iii) above, would reasonably be expected to have a Material Adverse Effect on
the Transferor, the Trust or the Administrative Agent or the Lenders (including
its rights and interests in, to or under any Contracts or related Receivables),
with respect to the Transferor or the Trust.


(x)Accuracy of Representations and Warranties. Each representation or warranty
by the Transferor contained in the Transaction Documents to which it is a party
or in any certificate or other document furnished by the Transferor or the Trust
pursuant thereto or in connection therewith is true and correct in all material
respects as of the date made.


(y)OFAC. Neither the Transferor nor any Affiliate is a Sanctioned Person. The
proceeds of any funding will not be used and have not been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.


(z)Other Agreements. As of each Closing Date, the Transferor has not taken any
action that would cause the representations and warranties of Carvana, the
Trust, the Servicer, the Collateral Custodian or the Account Bank under the
Transaction Documents to be false.


(aa)Use of Proceeds. No proceeds of a purchase hereunder shall be used by the
Transferor for a purpose that violates or would be inconsistent with Regulations
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time.


(bb) Remediation. In the event that Carvana, the Transferor, the Trust or the
Servicer or any of their Affiliates has been required under any Requirements of
Law, or has agreed or made arrangements with any Governmental


8

--------------------------------------------------------------------------------





Authority, to make any Remediation, such Person shall have taken such action as
so agreed or arranged or in compliance with all Requirements of Law, as
applicable.


(cc)    Receivables. The Transferor makes the following representations and
warranties as of each Closing Date (except to the extent otherwise provided)
with respect to the Receivables the Transferor sold to the Trust on such Closing
Date, on which the Trust, the Administrative Agent and the Lenders relies in
accepting such Receivables. Such representations and warranties speak as of the
applicable Closing Date (except as provided herein otherwise), and shall survive
the sale, transfer and assignment of such Receivables to the Trust and any
subsequent sale, assignment or transfer of any such Receivables:
(i)    Selection of Receivables. As of each Cutoff Date with respect to the
related Receivables to be purchased, the Receivables Pool was selected as
described in Section 2.1(a).
(ii)    Creation, Perfection and Priority of Security Interests. The following
representations and warranties regarding creation, perfection and priority of
security interests in the Purchased Property or the Collateral, as applicable,
are true and correct:
(A)    While it is the intention of the Transferor and the Trust that the
transfer and assignment contemplated by this Agreement, each Pool Supplement and
each Receivables Assignment shall constitute sales of the related Purchased
Property from the Transferor to the Trust, this Agreement, each Pool Supplement
and, upon execution and delivery, each Receivables Assignment shall create a
valid and continuing security interest (as defined in the applicable UCC) in the
related Purchased Property in favor of the Trust, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Transferor. The Loan and Security Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Collateral in favor of the Administrative Agent, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Trust.
(B)    Prior to the sale of such Purchased Property to the Trust under this
Agreement, the Receivables constituted “tangible chattel paper” or “electronic
chattel paper” within the meaning of the applicable UCC.
(C)    All filings (including such UCC filings) as are necessary in any
jurisdiction to perfect the security interest of the Trust and the
Administrative Agent in the Purchased Property and the Collateral (subject to
permitted exceptions for titling), as applicable, have been (or prior to the
applicable Closing Date will be) made.
(D)    Other than the sale and backup security interest granted to the Trust or
the Administrative Agent pursuant to this Agreement, the Transferor has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of such Purchased Property or Collateral. The Transferor has not authorized
the filing of, and is not aware of, any financing statements against the
Transferor that include a description of collateral covering such Purchased
Property other than the financing statements relating to the security interests
granted to the Trust and the Administrative Agent, as assignees, under this
Agreement or any financing statement that has been effectively terminated. The
Transferor is not aware of any judgment or tax lien filings against it or such
Purchased Property or the Collateral.
(E)    Wells Fargo, as Collateral Custodian, or a permitted subcontractor, has
in its possession all original copies of the related Original Contract Documents
and other documents that constitute or evidence such Receivables and the related
Purchased Property that are tangible chattel paper. The E-Vault Provider has in
its “control” (as such term is used in Section 9-105 of the UCC), for the
benefit of the Trust, and upon the pledge of the Collateral to the
Administrative Agent pursuant to the Loan and Security Agreement, as the
“secured party” (as such term is used in Section 9-105 of the UCC), all
electronic records constituting or forming a part of the Receivables that are
electronic


9

--------------------------------------------------------------------------------





chattel paper, such that the Trust has had, and will have, and the
Administrative Agent has had and will have, at all times a first priority
perfected security interest against the Transferor, the Trust and their
respective creditors in such Receivables or Collateral, as applicable. Such
Receivable Files and other documents that constitute or evidence such Purchased
Property do not have any marks or notations indicating that any ownership or
security interest therein has been pledged, assigned or otherwise conveyed to
any Person other than the Trust and, upon assignment to the Administrative Agent
pursuant to the Loan and Security Agreement, the Administrative Agent.
(F)    None of the Transferor, the Trust, the Servicer or a custodian or
vaulting agent thereof holding any Receivable that is electronic chattel paper
has communicated an Authoritative Copy of any loan agreement that constitutes or
evidences such Receivable to any Person other than the Collateral Custodian for
the benefit of the Trust and, upon assignment of the Collateral to the
Administrative Agent pursuant to the Loan and Security Agreement, the
Administrative Agent.
(iii)    Schedule of Receivables. The information set forth in the related
Schedule of Receivables and in any computer tape regarding the Receivables is
true, accurate and complete, and no selection procedures believed to be adverse
to the Trust, the Administrative Agent or the Lenders were utilized in selecting
such Receivables, with respect to the related Receivables Pool, from those
receivables of Carvana that otherwise meet such criteria as well as the
definition of Eligible Receivables.
(iv)    Compliance With Law. All Requirements of Law in respect of any aspect of
such Receivables and the related Purchased Property (including the origination
thereof), in each case, have been complied with in all material respects and
each Receivable and the sale of the related Financed Vehicle evidenced thereby
complied at the time it was originated or made and now complies in all material
respects with all applicable Requirements of Law.
(v)    Binding Obligation. Each such Receivable with respect to the related
Receivables Pool represents the genuine, legal, valid and binding payment
obligation in writing of the Obligor thereon, enforceable by the holder thereof
in accordance with its terms, except as enforceability may be limited by
bankruptcy, receivership, conservatorship, insolvency, reorganization or similar
laws affecting the enforcement of creditors’ rights in general and by equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(vi)    Security Interest in Financed Vehicle. Immediately prior to the sale,
transfer and assignment thereof pursuant hereto and the related Receivables
Assignment, each such Receivable with respect to the related Receivables Pool
was secured by a valid security interest in the Financed Vehicle in favor of the
Transferor as secured party. Immediately prior to the sale, transfer and
assignment thereof pursuant to the Loan and Security Agreement, each such
Receivable with respect to the related Receivables Pool was secured by a valid
security interest in the Financed Vehicle in favor of the Trust as secured
party.
(vii)    Receivables In Force. As of the applicable Cutoff Date, no such
Receivable has been satisfied, subordinated or rescinded, and the Financed
Vehicle securing each such Receivable has not been released from the lien of the
related Receivable in whole or in part.
(viii)    No Waiver. Since the applicable Cutoff Date, no provision of a
Receivable has been, or shall be, waived, altered or modified in any respect
other than with respect to alterations and modifications so that such Receivable
meets the Eligible Receivable criteria (other than clause (ix) thereof, which
must have been satisfied at the time of origination and at all times since that
date) and such Receivable is enforceable after giving effect thereto.
(ix)    No Defenses. No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any such Receivable.


10

--------------------------------------------------------------------------------





(x)    No Liens. To the best of the Transferor’s knowledge: (1) there are no
Lien or claims that have been filed for work, labor or materials affecting any
Financed Vehicle securing any such Receivable that are or may be Lien prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by such Receivable; (2) no contribution failure has occurred with
respect to any Benefit Plan which is sufficient to give rise to a Lien under
Section 303(k) of ERISA with respect to any such Receivable; and (3) no tax lien
has been filed and no claim related thereto is being asserted with respect to
any such Receivable.
(xi)    Insurance. Each Obligor under such Receivables is required to maintain a
physical damage insurance policy of the type that Carvana requires in accordance
with the Credit Policy.
(xii)    Good Title. No such Receivable or the related Purchased Property or the
Collateral has been sold, transferred, assigned or pledged by the Transferor to
any Person other than the Trust, the Trust and the Administrative Agent;
immediately prior to the conveyance of such Receivables and the related
Purchased Property pursuant to this Agreement, the related Pool Supplement and
the related Receivables Assignment, the Transferor had good and marketable title
thereto, free of any Lien other than Permitted Liens; and, upon execution and
delivery of the Loan and Security Agreement, the Administrative Agent shall
acquire a valid and enforceable perfected security interest in each such
Receivable and Purchased Property and the Collateral (subject to permitted
exceptions for titling), the unpaid indebtedness evidenced thereby and the
collateral security therefor, free of any Lien other than Permitted Liens.
(xiii)    Lawful Assignment. No such Receivable or the related Purchased
Property was originated in, or is subject to Requirements of Law of, any
jurisdiction the Requirements of Law of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable and the other
related Purchased Property under this Agreement and the related Receivables
Assignment or the pledge of the Collateral under the Loan and Security
Agreement. None of the Transferor, the Trust, the Trust or the Servicer has
entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of such Receivable or any other Purchased Property or
Collateral.
(xiv)    All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give the Trust and the Administrative Agent a first priority
perfected ownership interest in the Receivables and the related Purchased
Property or the Collateral (subject to permitted exceptions for titling), as
applicable, shall have been made.
(xv)    One Original. There is only one original executed copy of each tangible
record constituting or forming a part of such Receivable that is tangible
chattel paper or a single Authoritative Copy of each electronic record
constituting or forming a part of each Purchased Receivable that is electronic
chattel paper.
(xvi)    No Documents or Instruments. No such Receivable, or constituent part
thereof, constitutes a “negotiable instrument” or “negotiable document of title”
(as such terms are used in the UCC).
(xvii)    Accounts and Receivables Analysis. The information set forth in the
Accounts and Receivables Analysis with respect to such Receivable and the
related Receivables Pool, as applicable, provided on Schedule 4 of the related
Pool Supplement is true and correct in all material respects.

ARTICLE V
CONDITIONS

Section 5.1        Conditions to Effectiveness. The effectiveness of this
Agreement (the “Effective Date”) is subject to the satisfaction of the following
conditions precedent as of the date hereof:
(a)    Transaction Documents. Each of Carvana, the Transferor, the Trust, the
Administrative Agent, the Lenders, the Servicer, the Collateral Custodian, the
Account Bank and the Performance Guarantor, as the case may be, shall have
executed and delivered each of the Transaction Documents to which it is a party,
and shall have executed


11

--------------------------------------------------------------------------------





and/or delivered each other document and instrument required to be executed
and/or delivered by such party on the Original Execution Date or the date
hereof, as applicable, prior to the effectiveness hereof or thereof, hereunder
or thereunder.
(b)    Documents to be Delivered by the Transferor.
(i)    Evidence of UCC Filing. On or prior to Effective Date, the Transferor
shall record and file, at its own expense, a UCC-1 financing statement in each
jurisdiction in which it is required by applicable law, authorized by and naming
and the Transferor as seller or debtor, naming the Trust as purchaser or secured
party, naming the Administrative Agent as assignee, naming the Receivables and
the other Purchased Property as collateral, meeting the requirements of the laws
of each such jurisdiction and in such manner as is necessary to perfect each
sale, transfer, assignment and conveyance of Receivables to the Trust hereunder.
Such UCC-1 financing statement shall be provided to the Trust (who will in turn
provide such UCC-1 financing statement to the Administrative Agent) on or prior
to such Effective Date.
(ii)    Other Documents. Carvana, the Transferor, the Servicer, the Collateral
Custodian, the Account Bank and the Performance Guarantor shall have provided
such other documents as the Trust or the Administrative Agent may reasonably
request or otherwise require for the Trust to comply with the requirements to
effectiveness under the Loan and Security Agreement.
(c)    Representations and Warranties. Each of the representations and
warranties of each of Carvana, the Transferor, the Trust, the Servicer, the
Collateral Custodian, the Account Bank and the Performance Guarantor, under each
of the Transaction Documents shall be true and correct in all material respects
as of the date hereof (or, if another date for such representation or warranty
is specified herein or therein, then such other date), and Carvana, the
Transferor, the Trust, the Servicer, the Collateral Custodian, the Account Bank
and the Performance Guarantor shall have performed in all material respects all
covenants and agreements required to be performed by it hereunder and thereunder
on or prior to the date hereof.
(d)    Flow Purchase Agreement. Each of Ally Bank, Ally Financial, Carvana and
the Transferor, as the case may be, shall have executed and delivered the Flow
Purchase Agreement and shall have executed and/or delivered each other document
and instrument required to be executed and/or delivered by such party on the
Original Execution Date or the date hereof, as applicable, prior to the
effectiveness thereof or thereunder.

Section 5.2        Conditions to Obligation of the Trust. The obligation of the
Trust to purchase Receivables and the related Purchased Property with respect to
each Receivables Pool and the related Purchased Property under this Agreement,
the related Pool Supplement and the related Receivables Assignment is subject to
the satisfaction of the following conditions on or before the related Closing
Date:
(a)    Maximum Sales Amount. The Receivables to be sold shall not include any
receivables sold by Transferor to the Purchasers (as defined in the Master Sale
Agreement (Flow) pursuant to the Master Sale Agreement (Flow) and the
randomization code (as defined in the definition of Freestyle Selection) of any
Receivables to be sold shall not exceed the Purchase Percentage for the
Origination Period in which such Receivable was originated as specified in
Section 2.1(a).
(b)    Representations and Warranties. Each of the representations and
warranties of each of Carvana, the Transferor, the Servicer, the Collateral
Custodian, the Account Bank and the Performance Guarantor, under each of the
Transaction Documents shall be true and correct in all material respects at the
time of each Closing Date (or, if another date for such representation or
warranty is specified herein or therein, then such other date), and Carvana, the
Transferor, the Servicer, the Collateral Custodian, the Account Bank and the
Performance Guarantor shall have performed in all material respects all
covenants and agreements required to be performed by it hereunder and thereunder
on or prior to each Closing Date.
(c)    Security Interests. The security interest granted by the Transferor in
favor of the Trust and by the Trust to the Administrative Agent in each
Receivables Pool previously sold is a valid and continuing security interest
prior to all other Liens, and is enforceable as against such other creditors of
and purchasers from the Transferor and the Trust, as applicable.
(d)    Computer Files Marked. Each of the Transferor and the Servicer shall
have, on or prior to each Closing Date, indicated in its Receivables System,
that such Purchased Property has been sold to the Trust and, upon pledge to the
Administrative Agent under the Loan and Security Agreement, pledged to the
Administrative Agent.
(e)    Documents to be Delivered By the Transferor. On or before such Closing
Date, the Transferor shall have delivered to the Trust the following documents:
(i)    The Pool Supplement. The Transferor will execute and deliver the related
Pool Supplement and each of the other documents, certificates and instruments
required to be attached thereto as set forth in Exhibit A (a final completed
draft of which shall be delivered to the Trust at least one Business Day prior
to the Closing Date).
(ii)    Other Documents. On each Closing Date, Carvana, the Trust, the Servicer,
the Collateral Custodian, the Account Bank and the Performance Guarantor shall
provide or cause to be provided such other documents as the Trust may reasonably
request or otherwise require for the Trust to comply with the conditions
precedent under the Loan and Security Agreement.
(f)    Collateral Custodian Certificate. With respect to all Receivables
included in the related Receivables Pool, the Transferor shall have Delivered
each related Original Contract Document to the Collateral Custodian and the
Trust shall have received the related executed Document Receipt in accordance
with the requirements of the Collateral Custodian Agreement, and the Transferor
and the Servicer shall have marked their computer files with respect to such
Receivables to indicate the interest of the Trust or its or their assignee.
(g)    First Step Sale. The closing of the transactions contemplated to occur on
such Closing Date pursuant to the Master Sale Agreement (Warehouse) shall occur
simultaneously with the closing of the transactions contemplated herein.
(h)    Other Transactions. The transactions contemplated by the Loan and
Security Agreement and the other Transaction Documents shall be consummated to
the extent that such transactions are intended to be substantially
contemporaneous with the transactions hereunder.

Section 5.3        Conditions to Obligation of the Transferor. The obligation of
the Transferor to sell the Receivables with respect to each Receivables Pool and
the related Purchased Property under this Agreement, the related Pool Supplement
and the related Receivables Assignment is subject to the satisfaction of the
following conditions on or before the related Closing Date:
(a)    Receivables Purchase Price. On such Closing Date, the Trust shall deliver
to the Transferor the Receivables Purchase Price for such Receivables Pool, in
accordance with Section 2.1(b) of this Agreement.
(b)    Representations and Warranties True. The representations and warranties
of the Trust under this Agreement and each of the other Transaction Documents to
which it is a party shall be true and correct in all material respects as of
such Closing Date, and the Trust shall have performed in all material respects
all covenants and agreements, if any, required to be performed by it hereunder
and thereunder on or prior to such Closing Date.
(c)    Documents to be Delivered By the Trust. On or before such Closing Date,
the Trust shall have delivered to the Transferor the related Pool Supplement.
(d)    Other Documents. On such Closing Date, the Trust shall provide such other
documents as the Transferor may reasonably request.


12

--------------------------------------------------------------------------------





(e)    First Step Sale. The closing of the transactions contemplated to occur on
such Closing Date pursuant to the Master Sale Agreement (Warehouse) shall occur
simultaneously with the closing of the transactions contemplated herein.
(f)    Other Transactions. The transactions contemplated by the Loan and
Security Agreement and the other Transaction Documents shall be consummated to
the extent that such transactions are intended to be substantially
contemporaneous with the transactions hereunder in connection with such sale and
such Closing Date.

ARTICLE VI

COVENANTS OF THE TRANSFEROR

Section 6.1        Protection of Right, Title and Interest. The Transferor
covenants and agrees with the Trust as follows:
(a)    Protection of Title; Filings. The Transferor shall authorize and file
such financing statements and amendments to financing statements and cause to be
authorized, as applicable, and filed such continuation and other statements, all
in such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of (i) the Trust under this Agreement, each
Pool Supplement and each Receivables Assignment and (ii) the interests of the
Administrative Agent and the Lenders under the Loan and Security Agreement. The
Transferor shall deliver (or cause to be delivered) to the Trust and the
Administrative Agent file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.
(b)    Name Change. The Transferor shall not change its State of organization or
its name, identity or corporate structure in any manner that would, could or
might make any financing statement or continuation statement filed by the
Transferor in accordance with Section 6.1(a) seriously misleading within the
meaning of the UCC, unless it shall have given the Trust and the Administrative
Agent (i) at least 30 days prior written notice thereof if such change would
create a new debtor under the UCC (which for purposes of this Section 6.1(b),
shall not include a name change) or change the jurisdiction that would govern
the perfection or effect of perfection against the Transferor and after delivery
to the Trust and the Administrative Agent of the applicable financing statements
necessary to perfect or continue the perfection of the Trust’s and the
Administrative Agent’s security and ownership interests hereunder and under the
other Transaction Documents, or (ii) otherwise, notice thereof within 30
calendar days after effectiveness of such change, together with delivery to the
Trust and the Administrative Agent of the applicable financing statements
necessary to perfect or continue the perfection of their respective security and
ownership interests hereunder and under the other Transaction Documents.
(c)    Executive Office; Maintenance of Offices. The Transferor shall (i) give
the Trust and the Administrative Agent at least 30 days prior written notice of
any relocation of its principal executive office if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement Records and (ii) deliver to the Trust and the
Administrative Agent acknowledgment copies of the applicable financing
statements necessary to perfect or continue the perfection of their respective
security or ownership interests hereunder and under the other Transaction
Documents (it being understood that amendments to all relevant financing
statements will be filed in connection with the change in chief executive office
described above). The Transferor shall at all times maintain offices from which
it primarily services Receivables and its principal executive office within the
United States of America.
(d)    New Debtor. In the event that the Transferor shall change the
jurisdiction in which it is formed or otherwise enter into any transaction which
would result in a “new debtor” (as defined in the UCC) succeeding to the
obligations of the Transferor hereunder, the Transferor shall comply fully with
the obligations of Section 6.1(a).
(e)    Receivables System. The Transferor shall maintain its Receivables System
so that, from and after the time of sale of the Receivables under this
Agreement, if the computer systems and records (including any backup archives)
shall refer to any such Receivable, they shall indicate clearly the ownership
interest of the Trust and, upon pledge to the Administrative Agent under the
Loan and Security Agreement, the security interest of the Administrative Agent
in such Receivable, as applicable. Indication of the Trust’s ownership of and
the Administrative Agent’s security


13

--------------------------------------------------------------------------------





interest in a Receivable shall be deleted from or modified on the Receivables
System and records of the Transferor, if any, when, and only when, the related
Receivable shall have been paid in full or repurchased. The Transferor shall
cause the Collateral Custodian or the E-Vault Provider on its behalf at all
times to maintain “control” (as such term is used in Section 9-105 of the UCC)
of all electronic records constituting or forming a part of a Receivable
constituting electronic chattel paper on behalf of the Trust and, upon pledge to
the Administrative Agent under the Loan and Security Agreement, the
Administrative Agent as “secured party” (as such term is used in Section 9-105
of the UCC) such that the Trust and the Administrative Agent, as applicable,
have had and at all relevant times will have a first priority perfected security
interest against the Transferor and the Trust, as applicable, and their
creditors in such Receivable.
(f)    Certificates of Title. If the Transferor has not received a Certificate
of Title related to a Purchased Receivable naming a Title Lien Nominee the first
lien holder on such Certificate of Title for the related Financed Vehicle or the
title application or other documentation necessary to obtain a Certificate of
Title thereto noting such lien holder has not been submitted, then, promptly,
but no later than 30 days after the related date of origination, the Transferor
shall take all steps necessary to perfect the security interest against each
Obligor in the related Financed Vehicle.
(g)    Maintenance of Records. If at any time the Transferor proposes to sell,
grant a security interest in, or otherwise transfer any interest in automotive
contracts to any prospective purchaser, lender or other transferee, the
Transferor shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from back-up
archives) that, if they refer in any manner whatsoever to any specific
Receivable, indicate that such Receivable has been sold to the Trust and pledged
to the Administrative Agent, unless such Receivable has been paid in full or
purchased by Carvana, the Transferor or the Servicer in accordance with the
terms of the applicable Transaction Documents.

Section 6.2    Other Liens or Interests. Except for the sale contemplated by
this Agreement and the Receivables Assignment, the Transferor shall not sell,
pledge, assign or transfer any Receivable or the related Purchased Property (or
any portion thereof) to any other Person, or grant, create, incur, assume or
suffer to exist any Lien thereon or on any interest therein, and the Transferor
shall defend the right, title, and interest of the Trust and the Administrative
Agent in, to and under such Receivables and the related Purchased Property or
the Collateral, as applicable, against all claims of third parties claiming
through or under the Transferor or the Trust, in the case of the Administrative
Agent. The Transferor shall not do anything to impair the, right, title,
ownership or security interest of the Trust and the Administrative Agent in the
Purchased Property.

Section 6.3    Perfection Costs and Expenses. The Transferor agrees to pay all
reasonable costs and disbursements in connection with the perfection, as against
all third parties, of the Trust’s right, title and interest in and to the
Purchased Property with respect to each Receivables Pool.

Section 6.4     Separateness. The Transferor has taken, and shall continue to
take, steps to make it unlikely that a voluntary or involuntary application for
relief by Carvana under the Bankruptcy Code or similar applicable Requirements
of Law in any state jurisdiction, would result in consolidation of the assets
and liabilities of the Transferor with those of Carvana. These steps include the
maintenance of the Transferor as a separate, limited-purpose subsidiary pursuant
to the limitations in the Transferor’s limited liability company agreement and
compliance with any assumptions or statements of fact in the non-consolidation
opinion delivered to the Administrative Agent in connection with the Transaction
Documents.

Section 6.5     Notice of Servicer Termination; Etc. The Transferor shall notify
the Trust and the Administrative Agent (A) as soon as possible and in any event
within five (5) Business Days after it obtains knowledge of the occurrence of an
Event of Servicing Termination; and (B) promptly after the Transferor obtains
knowledge thereof, notice of any litigation, investigation or proceeding that
may exist at any time between the Transferor and any Person or any litigation or
proceeding relating to this Agreement, the other Transaction Documents or the
Purchased Property.

Section 6.6     Conduct of Business; Ownership. The Transferor shall carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducted and do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic limited liability


14

--------------------------------------------------------------------------------





company in its jurisdictions of formation and maintain all requisite authority,
licenses and permits to conduct its business in each jurisdiction in which its
business is conducted, except for any such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

Section 6.7     Collections. In the event the Transferor receives any
Collections after the applicable Cutoff Date with respect to the Purchased
Property for any amount due, it shall turn over any Collections received by it
with respect to any Purchased Property to the Servicer within two (2) Business
Days after its identification of such Collections.

Section 6.8     Selection Standards; Quarterly Meetings. Until the Commitment
Termination Date, in addition to the Quarterly Operations Review (as defined in
the Master Servicing Agreement), the Transferor shall participate in quarterly
meetings with the Administrative Agent and the Lenders (“Quarterly Selection
Standards Meeting”) on the 60th day (or such other day as soon thereafter as the
Transferor and the Administrative Agent shall mutually agree) of each quarter
and if such day is not a Business Day, then on the next Business Day (or as
Parties may mutually agree) by telephone or, if agreed to by the parties, in
person, to discuss and review, among other things, loss and delinquency
performance of Carvana’s originated portfolio of motor vehicle installment sales
contracts and installment loans, any material changes to the Carvana’s Credit
Policy and other origination or underwriting guidelines, processes or policies,
including special origination programs, that could influence, modify or impact
the Purchased Property or the mix or characteristics of future Receivables
Pools, as well as any proposed amendments or modifications to the definitions of
Eligible Receivable or Eligible Receivables Pool since the preceding Quarterly
Selection Standards Meeting.

Section 6.9     Furnishing of Information and Inspection of Records. If at any
time the Transferor maintains any information regarding the Purchased Property,
the Transferor shall furnish to the Administrative Agent from time to time such
information with respect to the Purchased Property as the Administrative Agent
may reasonably request. If the Transferor maintains such information, the
Transferor shall, at any time and from time to time during regular business
hours, as requested by the Administrative Agent, permit the requesting party, or
its agents, representatives or regulators, (i) to examine and make copies of and
take abstracts from all books, records and documents (including computer tapes
and disks) relating to the Receivables or other Purchased Property, and (ii) to
visit the offices and properties of the Transferor for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Purchased Property or the Transferor’s performance hereunder and under the other
Transaction Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of the Transferor having
knowledge of such matters.

Section 6.10    Compliance with Laws, Etc. The Transferor shall comply with all
Requirements of Law applicable to it, except for any such noncompliance that
would not reasonably be expected to have a Material Adverse Effect on the Trust,
the Administrative Agent, the Lenders or any of the Purchased Property or any of
the transactions contemplated by the Transaction Documents.

Section 6.11     Indemnification.
(a)    The Transferor shall indemnify, defend and hold harmless the Trust, the
Owner Trustee, the Administrative Agent, the Lenders and their respective
assigns and their respective officers, directors, employees, Affiliates and
agents (the “Transferor Indemnified Parties”) from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of or
resulting from the use, ownership or operations by the Transferor or any of its
Affiliates of any Financed Vehicle.
(b)    The Transferor shall indemnify, defend and hold harmless the Transferor
Indemnified Parties from and against any and all reasonable and documented
costs, expenses, losses, claims, damages and liabilities solely to the extent
that such cost, expense, loss, claim, damage or liability arose out of or
resulted from the action or inaction (including any failure to comply with any
applicable Requirements of Law) of any third party to whom the Transferor
subcontracted or delegated the performance of its duties under this Agreement or
the other Transaction Documents to which it is a party and only to the extent
such cost, expense, loss, claim, damage or liability is not related to any
credit loss.


15

--------------------------------------------------------------------------------





(c)    The Transferor shall indemnify, defend and hold harmless the Transferor
Indemnified Parties from and against any and all costs, expenses, losses,
claims, damages and liabilities, including reasonable external legal fees and
expenses (i) to the extent that such cost, expense, loss, claim, damage, or
liability arose out of, resulted from or was imposed upon any such Transferor
Indemnified Party through the negligence (except for reasonable errors in
judgment), willful misfeasance or bad faith of the Transferor or agent in the
performance of its duties under this Agreement or the other Transaction
Documents to which it is a party or by reason of a breach of its obligations or
duties under this Agreement or the other Transaction Documents to which it is a
party, (ii) arising out of, or resulting from, any breach of any representation,
warranty, covenant or obligation of the Transferor in this Agreement, or the
other Transaction Documents to which it is a party or in any Schedule, Exhibit,
written statement or certificate furnished by the Transferor pursuant to this
Agreement or the other Transaction Documents to which it is a party (in each
case, as each such representation or warranty would read if all qualifications
as to knowledge or materiality, including each reference to the defined term
“Material Adverse Effect,” were deleted therefrom), (iii) arising out of, or
resulting from, any untrue statement of a material fact in any written
information provided or delivered by the Transferor, or any Affiliate of the
Transferor on its behalf, to the Trust, the Administrative Agent or the Lenders
pursuant to, for the purposes of, or in connection with, this Agreement or the
other Transaction Documents to which it is a party, (iv) arising out of, or
resulting from, any action, suit, proceeding or claim or other litigation to the
extent resulting from the actions or omissions of the Transferor, the Trust or
any of their consolidated Affiliates or any of their respective agents,
directors, officers, servants or employee, excluding, however, any costs,
expenses, losses, claims, damages or liabilities resulting from the gross
negligence, bad faith or willful misconduct on the part of such Transferor
Indemnified Party and (v) resulting from any conduct or omission of the
Transferor or the Trust that results in failure of the Trust or the
Administrative Agent, as applicable, to have a perfected and enforceable
security interest against a related Obligor in the related Financed Vehicle,
including any failure to obtain a first priority perfected security interest in
the related Financed Vehicle in connection with the origination of the
Receivable. Indemnification under this Section 6.11 shall include reasonable
fees and expenses of one external counsel and reasonable costs and expenses of
litigation; provided, however, that the Transferor pursuant to this Section
6.11, Carvana pursuant to Section 6.11 of the Master Sale Agreement (Warehouse),
the Trust, the Transferor or the Trust Administrator pursuant to Article XI of
the Loan and Security Agreement, and the Servicer pursuant to Section 5.2 of the
Master Servicing Agreement shall only be responsible collectively for reasonable
fees and expenses of one external counsel. If the Transferor has made any
indemnity payments pursuant to this Section 6.11 and the recipient thereafter
collects any of such amounts from others with respect to such claim, the
recipient shall promptly repay such amounts collected to the Servicer, without
interest.
(d)    This Section 6.11 shall survive any termination of this Agreement.

Section 6.12    Forbearance. The Transferor shall not cause or permit the Trust
to take any action which would result in the Trust’s failure to comply with
Sections 6.4 or 6.14 hereunder or the Trust’s failure to comply with Sections
6.1(o) of the Loan and Security Agreement.

Section 6.13    Consolidations, Mergers and Sales of Assets. The Transferor and
the Trust will not be a party to any merger or consolidation, or purchaser or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person, or
sell, transfer, covey or lease all or any substantial part of its assets, or
sell or assign with or without recourse any portion of its assets or the
Collateral or any interest therein (other than pursuant to the Transaction
Documents.

Section 6.14    Operation of the Transferor. Without limiting the generality of
Section 6.4, the Transferor shall be operated and managed in accordance with
rating agency requirements for single-use special purpose entities.

Section 6.15    Furnishing of Information and Inspection of Records. The
Transferor shall furnish to the Trust and the Administrative Agent from time to
time such information with respect to the Purchased Property or the origination
or acquisition thereof as the Trust and the Administrative Agent may reasonably
request to the extent that such information is not held by or under the control
of the Servicer. The Transferor shall, at any time and from time to time during
regular business hours, as requested by the Trust or the Administrative Agent,
permit the requesting party, or its agents, representatives or regulators, (i)
to examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) relating to the Receivables or
other Purchased Property


16

--------------------------------------------------------------------------------





to the extent that such information is not held by or under the control of the
Servicer, and (ii) to visit the offices and properties of the Transferor for the
purpose of examining such materials described in clause (i), and to discuss
matters relating to the Purchased Property or the origination or acquisition
thereof or the Transferor’s performance hereunder and under the other
Transaction Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of the Transferor having
knowledge of such matters.

Section 6.16    Publicity. All media releases, public announcements and public
disclosures by any Party or its respective employees or agents, relating to this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby or the name of the Transferor, the Trust, the Administrative
Agent or the Lenders, including promotional or marketing material, shall be
coordinated with and consented to by the other Party in writing prior to the
release thereof, which consent shall not be unreasonably withheld or delayed;
provided, however, that any announcement intended solely for internal
distribution by the disclosing Party to its directors, employees, officers and
agents or any disclosure required by Requirements of Law or by accounting
requirements, shall not require such coordination or consent.

Section 6.17    No Solicitation. The Transferor agrees that it will not,
directly or indirectly, specifically solicit, and will not permit any of its
Affiliates to, directly or indirectly, specifically solicit, any Obligor (in
writing or otherwise) to refinance any Purchased Receivable (including
solicitations for the purchase of a new vehicle); provided, however, that each
of Transferor and its Affiliates may, directly or indirectly, engage in a
general solicitation directed generally at the obligors of receivables
originated or serviced by the Transferor or the Servicer at large, so long as
the Obligors under the Purchased Receivables are not the predominant targets of
such general solicitation for refinancing.

Section 6.18    Remediation. The Transferor shall (i) provide the Trust and the
Administrative Agent with written notice, to the extent not prohibited by any
applicable Requirements of Law, of any Remediation if such Remediation could
reasonably be expected, individually or in the aggregate with any other
Remediation, to have a Material Adverse Effect on the Trust, the Administrative
Agent or the Lenders or any of the Purchased Property or the Collateral and (ii)
implement any Remediation in accordance with all terms thereof and all
applicable Requirements of Law.

Section 6.19    Quarterly Statements as to Compliance. The Transferor shall
deliver to the Trust and the Administrative Agent and the Lenders on or before
the forty-fifth (45th) day following each calendar quarter, beginning February
14, 2018 (or, if such day is not a Business Day, the next succeeding Business
Day), an Officer’s Certificate of the Transferor, dated as of the last Business
Day of the immediately preceding calendar quarter, in each instance stating that
(i) a review of the activities of the Transferor during the preceding calendar
quarter (or, with respect to the first such certificate, such period as shall
have elapsed from the Effective Date to the date of such certificate) and of its
performance under this Agreement has been made under such officer’s supervision
and (ii) to the best of such officer’s knowledge, based on such review, the
Transferor has fulfilled all its obligations under this Agreement in all
material respects throughout such period, or, if there has been a default in the
fulfillment of any such obligation, in any material respect specifying each such
default known to such officer and the nature and status thereof.

Section 6.20    Additional Covenants. From the date hereof until the later of
the Commitment Termination Date and the date on which the Receivables have been
paid in full, the Transferor will:
(a)    Preservation of Existence; License. It will preserve and maintain its
existence, rights, franchises and privileges in its State of formation, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification has had, or would reasonably be expected to have, a Material
Adverse Effect and (without suspension or limitation) will not terminate or let
lapse any licenses, consents or approval currently held by it necessary to
ensure its performance of any duty contemplated this Agreement or the other
Transaction Documents to which it is a party.
(b)    Performance and Compliance with Contracts. It will, at its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts and in and


17

--------------------------------------------------------------------------------





all other agreements related to such Contracts. It shall enforce its rights
under this Agreement or the other Transaction Documents to which it is a party.
(c)    Keeping of Records and Books of Account. It will (or will cooperate with
the Servicer to) maintain and implement administrative and operating procedures
(including an ability to re-create records evidencing Receivables in the event
of the destruction of the originals thereof, in the case of tangible Contracts,
or loss of access to the vault system of the Contracts maintained therein, in
the case of electronic Contracts), and keep and maintain all documents, books,
records and other information reasonably necessary or advisable for the
collection of all Receivables.
(d)    Transferred Assets. With respect to each Receivable transferred or
acquired by it, it will: (i) transfer or acquire such Receivable pursuant to and
in accordance with the terms of this Agreement, (ii) take all action necessary
to perfect, protect and more fully evidence the assignee’s interest in such
Receivable, including (A) filing and maintaining, effective financing statements
(Form UCC-1) in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (iii) taking all
additional action that the Trust or the Administrative Agent may reasonably
request, including the filing of financing statements to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement,
the Master Sale Agreement (Warehouse) and the Loan and Security Agreement in the
Purchased Property.
(e)    Collection Policy. It will (or will cooperate with the Servicer to), to
the extent applicable, comply with the Collection Policy with respect to each
Receivable.
(f)    Taxes. It will file or cause to be filed all federal and material state,
local or foreign tax returns that are required to be filed by it. It will shall
pay all federal or material amounts of state, local or foreign taxes and all
material assessments made against it or any of its property (other than any
amount of tax the validity of which it plans to contest in good faith by
appropriate proceedings and with respect to which it retains reserves on its
books).
(g)    Liens. It will not create, or participate in the creation of, or permit
to exist, any Lien with respect to the Collection Account or any account into
which collections on the Receivables are deposited, except as set forth in the
Transaction Documents.
(h)    Reporting. It will distribute, or cause to be distributed, to the Trust
and the Administrative Agent:
(i) Settlement Reports. Not later than the second Business Day preceding each
Settlement Date, a Settlement Report, and not later than the third Business Day
preceding any Funding Date, a Funding Report.
(ii) Additional Data. Additionally, and solely to the extent such data is
available, the Transferor shall provide, or reasonably cooperate with the
Servicer to provide the Administrative Agent the Monthly Servicer Report or
Monthly Data File, as applicable, in a format reasonably acceptable to the
Administrative Agent, with data regarding the characteristics of the
Receivables, in form and substance necessary for the Trust and the Servicer to
comply with the information requirements under the Loan and Security Agreement
and the Master Servicing Agreement, respectively, and the reasonably acceptable
to the Administrative Agent, including (A) delinquencies (including a list of
Delinquent Receivables), and (B) annualized losses or loss information by
vintage origination year on Carvana’s originated portfolio of motor vehicle
installment sales contracts and installment loans, presented on a quarterly
basis, in each case of clause (A) and (B), until the date all amounts
outstanding under the Loan and Security Agreement (other than inchoate
obligations for which no claim has been made) have been paid in full.
(iii) Income Tax Liability. Within ten (10) Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the tax liability of
any “Affiliated Group” (within the meaning of Section 1504(a)(l) of the Code)
which equal or exceed twenty-five thousand dollars ($25,000) with respect to the
Transferor or the Trust, telephonic or emailed notice (confirmed


18

--------------------------------------------------------------------------------





in writing within five (5) Business Days) specifying the nature of the items
giving rise to such adjustments and the amounts thereof.
(iv) Tax Returns. Upon demand by the Administrative Agent, copies of all
federal, State and local tax returns and reports filed by the Transferor
(excluding sales, use and like taxes), to the extent the Transferor is required
to file such tax returns.
(v) Auditors’ Management Letters. Promptly after any auditors’ management
letters are received by the Transferor or by its accountants, which refer in
whole or in part to any inadequacy, defect, problem, qualification or other lack
of fully satisfactory accounting controls utilized by the Transferor.
(vi) ERISA. Promptly after receiving written notice of any “Reportable Event”
(as defined in Title IV of ERISA) with respect to the Transferor (or any ERISA
Affiliate thereof), a copy of such written notice.
(vii)    Notice of Material Events. Promptly after obtaining knowledge of an
event or circumstance that is likely to result in a Commitment Termination
Event, Event of Servicing Termination or have a Material Adverse Effect on the
Transferor or the Trust, the Purchased Property, the Administrative Agent or the
Lenders, or entry of a judgment against the Transferor or the Trust of $25,000
or more, notice of such event or circumstance.
(i)    Accounting Policy. It will promptly notify the Trust and the
Administrative Agent of any material change in its accounting policies.
(j)    Other. It will furnish to the Administrative Agent promptly, from time to
time, such other information, documents, records or reports respecting the
Purchased Property or the condition or operations, financial or otherwise, of it
as the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Trust, the Administrative Agent and the Lenders
under or as contemplated by the Transaction Documents.
(k)    Compliance with System Description. It will, and will cause the
Collateral Custodian and E-Vault Provider, at all times comply in all material
respects with the System Description with respect to matters related to the
perfection in the Receivables, the Purchase Receivable and the Collateral by
“control” (as such term is used in Section 9-105 of the UCC).
(l)        Financial Statements. To the extent not filed with the Securities and
Exchange Commission and publicly available on EDGAR, within 120 days after the
end of each fiscal year and 60 days after each fiscal quarter (or if the
Transferor is a reporting company under the Securities and Exchange Act of 1934,
such period as required thereunder for the filing thereof), the Transferor will
provide to the Administrative Agent copies of its unaudited financial statements
for the prior fiscal year or unaudited financial statements with respect to each
of the first three fiscal quarters.
(m)    Access to Systems. During the period beginning on the initial Closing
Date and ending thirty (30) days after the Commitment Period, the Transferor
shall give the Administrative Agent and the Lender and their duly authorized
representatives, attorneys and auditors, upon reasonable request of the
Administrative Agent, on-site access to the Transferor’s loan tracking systems
and document repository, which access shall facilitate quality assurance and
quality control reviews, enable the Administrative Agent and the Lenders to
back-up Receivables Files to the their respective systems, to enable them to
review Receivables tracking processes, procedures, approvals and boarding and
permit them with reasonable access to the Transferor’s quality reporting and
backup documentation (e.g., workpapers, sampled transactions and account-level
results). Promptly following the end of each calendar month during the period
beginning on the initial Closing Date and ending thirty (30) days after the
Commitment Period, the Transferor shall, at the reasonable request of the
Administrative Agent, provide the Administrative Agent and the Lenders with
screenshots that would enable them to complete the foregoing review on a sample
of Receivables determined by the Administrative Agent (limited to one hundred
(100) Receivables in any calendar week.
(n)    Annual Opinion of Counsel. Counsel for the Transferor shall deliver on or
before March 15 of each year (or, if such date is not a Business Day, the next
succeeding Business Day), beginning March 15, 2019, an Opinion


19

--------------------------------------------------------------------------------





or Opinions of Counsel addressed to the Trust and the Administrative Agent and
the Lenders stating that, in the opinion of such counsel, such action has been
taken with respect to the authorization, execution and filing of any financing
statements and continuation statements as is necessary to maintain the liens and
security interests created under this Agreement and reciting the details of such
action or stating that in the opinion of such counsel no such action is
necessary to maintain the liens and security interests created under this
Agreement.
(o)    Delivery of Servicer Files. To the extent that any portion of the
Servicer Files related to any Purchased Receivable is not in the possession of
the Servicer immediately prior to any related Closing Date, the Transferor shall
deliver such portion of the Servicer Files for each Receivable listed on the
Schedule of Receivables delivered to the Administrative Agent on each Closing
Date.

Section 6.21    Negative Covenants. From the date hereof until the later of the
Commitment Termination Date and the date on which the Receivables have been paid
in full, the Transferor will not:
(a)    Receivables Not to be Evidenced by Instruments. It will take no action to
cause any Receivable that is not, as of the Closing Date or the related
Settlement Date, as the case may be, evidenced by an “instrument” (as defined in
Article 9 of the UCC), other than an instrument that constitutes part of chattel
paper, to be so evidenced except in connection with the enforcement or
collection of such Receivable.
(b)    True Sale. It will not account for or treat (whether in its financial
statements or otherwise) the transfers by Carvana to the Transferor or the
Transferor to the Trust in any manner other than as the sale, or absolute
assignment, of the Receivables and related assets.
(c)    ERISA Matters. It will not, to the extent it could reasonably result in
material liability to or impairment of any assets of or interests of the Trust,
the Administrative Agent or the Lenders in assets of the Transferor, (i) engage
or permit any ERISA affiliate to engage in any prohibited transaction for which
an exemption is not available or has not previously been obtained from the
United States Department of Labor, (ii) permit to exist any accumulated funding
deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of the Code
with respect to any Pension Plan, (iii) fail to make any payments to a
Multiemployer Plan that it or any ERISA Affiliate is required to make under the
agreement relating to such Multiemployer Plan or any law pertaining thereto,
(iv) permit the filing of any notice of intent to terminate a Pension Plan under
Section 4041(c) of ERISA, (v) permit the termination of any Pension Plan under
Section 4041(c) of ERISA or the institution by the Pension Benefit Guaranty
Corporation of proceedings to terminate or appoint a trustee to administer a
Pension Plan, or (vi) permit any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, except for non-compliance which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
(d)    Changes in Payment Instructions to Obligors. It will not add or make any
change, or permit the Servicer to make any change, in its instructions to
Obligors regarding payments to be made with respect to the Receivables, unless
the Administrative Agent shall have consented to such change and has received
duly executed copies of all documentation related thereto, which documentation
shall be satisfactory in form and substance to the Administrative Agent.
(e)    Extension or Amendment of Receivables. It will not, except as otherwise
permitted in pursuant to this Agreement or the other Transaction Documents,
extend, amend or otherwise modify, or permit the Servicer to extend, amend or
otherwise modify, the terms of any Receivables.
(f)    Credit Policy. During the Commitment Period, the Transferor will not
permit Carvana to amend, modify, restate or replace, in whole or in part, its
identity, income, and payment verification practices, including, but not limited
to, any change to Exhibit B attached hereto, without written notification to the
Administrative Agent; provided that the prior written consent of the
Administrative Agent shall be required if such amendment, modification,
restatement or replacement would impair the collectability of any Receivable or
otherwise materially and adversely affect the interests or the remedies of the
Administrative Agent or the Lenders under this Agreement or any other
Transaction Document. At the Administrative Agent’s request, but no more
frequently than monthly, the Transferor


20

--------------------------------------------------------------------------------





will cause Carvana to provide to the Administrative Agent an explanation of all
material changes to Carvana’s policies concerning generation of financing terms
over the preceding month. For the avoidance of doubt, changes to the Receivable
Structure Constraints shall be considered material changes to policies
concerning generation of financing terms.
(g)    Collection Policy. The Transferor will not amend, modify, restate or
replace, in whole or in part, the Collection Policy, as such guidelines,
policies and procedures as may be amended, modified, restated, replaced or
otherwise supplemented from time to time in accordance with Section 3.1(c) of
the Master Servicing Agreement, and as modified by the Servicing Exceptions, if
any, or with respect to any successor Servicer, the customary servicing and
collection guidelines, policies and procedures of such successor Servicer with
such changes as shall be required by the Administrative Agent and agreed to in
writing by such successor Servicer and the Administrative Agent, as such agreed
upon guidelines, policies and procedures may be changed from time to time in
accordance with Section 3.1(c) of the Master Servicing Agreement.
(h)    No Assignments. It will not assign or delegate, grant any interest in or
permit any Lien (other than Permitted Liens) to exist upon any of its rights,
obligations or duties under this Agreement or any other Transaction Document
without the prior written consent of the Administrative Agent.

ARTICLE VII
MISCELLANEOUS PROVISIONS

Section 7.1    Obligations of the Transferor. The obligations of the Transferor
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable with respect to any Receivables
Pool.

Section 7.2 Repurchase of Receivables Upon Breach by the Transferor. Upon (i)
the discovery of any breach of any representation or warranty as set forth in
Section 4.2(cc) of this Agreement (and with respect to paragraph (x) therein,
without giving effect to any knowledge requirements) or (ii) The Transferor, the
Trust, the Administrative Agent or the Lenders incurring any cost, expense,
loss, claim, damage or liability resulting from any conduct or omissions of
Carvana or the Transferor that results in the failure of the Trust or the
Administrative Agent to have a perfected and enforceable security interest
against a related Obligor in the related Financed Vehicle (including any failure
to obtain a first priority perfected security interest in the related Financed
Vehicle in connection with the origination of the Receivable), the Party
discovering such breach shall give prompt written notice of the breach to the
other Parties. Unless the breach described in clause (i) above has been cured in
all material respects by the last day of the Collection Period immediately
following the Collection Period during which such breach is discovered or notice
of such breach is given and, with respect to the failure described in clause
(ii) above, in each such circumstance, or unless Carvana has repurchased such
Receivables pursuant to Section 7.2 of the Master Sale Agreement (Warehouse) the
Transferor shall repurchase, as of the last day of such Collection Period, any
Receivable for which such representation or warranty was breached for the
Warranty Payment. In consideration of the repurchase of a Warranty Receivable,
the Transferor shall remit the Warranty Payment to the Trust, who shall in turn
remit, or cause to be remitted, such payment to the Collection Account for
distribution pursuant to Section 4.2 of the Master Servicing Agreement. The
obligation of the Transferor to repurchase any Receivable as to which a breach
has occurred and is continuing, shall, if such obligation is fulfilled,
constitute the sole remedy (except as provided in Section 6.11 of this
Agreement) against the Transferor for such breach available to the Trust, the
Administrative Agent and the Lenders.

Section 7.3    Assignment of Warranty Receivables. With respect to all
Receivables repurchased pursuant to this Agreement, the Trust shall assign to
the Transferor, without recourse, representation or warranty to the Transferor,
all of the Trust’s right, title and interest in and to such Receivables, and all
security and documents relating thereto    

Section 7.4 Amendment. This Agreement may be amended from time to time, with
prior written consent of the Administrative Agent and the Lenders, by a written
amendment duly executed and delivered by the Transferor and the Trust.


21

--------------------------------------------------------------------------------






Section 7.5 Waivers. No failure or delay on the part of the Trust or any
assignee thereof in exercising any power, right or remedy under this Agreement,
any Pool Supplement or any Receivables Assignment shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.

Section 7.6 Notices. All communications and notices pursuant hereto to either
Party must be in writing personally delivered, sent by facsimile or email, and
shall be deemed to have been duly given at the address, fax number or email for
each Party set forth below.
To the Transferor:
Carvana Auto Receivables 2016-1 LLC
c/o Carvana, LLC, its sole member
1930 W. Rio Salado Pkwy,
Tempe, AZ 85281
Attention: General Counsel
Email: DL-CarvanaLegal@carvana.com

With a copy to:
Snell & Wilmer L.L.P.
400 East Van Buren
Phoenix, Arizona 85004-2202
Attention: Brian Burke
602.382.6379
bburke@swlaw.com

To the Trust:
Sonoran Auto Receivables Trust 2017-1
CAIH, LLC
227 West Monroe, Suite 4800
Chicago, Illinois 60606
Attention: Gregory Drake
Email: [________]

With a copy to:
Carvana, LLC
1930 W. Rio Salado Pkwy,
Tempe, AZ 85281
Attention: General Counsel
Email: DL-CarvanaLegal@carvana.com

To Administrative
Agent:
Ally Bank
7159 Corklan Dr.; Suite 200
Jacksonville FL 32258
Attn: Karen Holley
Email:  karen.holley@ally.com



To Carvana:
Carvana, LLC
1930 W. Rio Salado Pkwy,
Tempe, AZ 85281
Attention: General Counsel
Email: DL-CarvanaLegal@carvana.com@carvana.com



With a copy to:
Snell & Wilmer L.L.P.
400 East Van Buren
Phoenix, Arizona 85004-2202
Attention: Brian Burke
602.382.6379
bburke@swlaw.com


Section 7.7    Costs and Expenses. Except as otherwise provided in this
Agreement or the other Transaction Documents, the Transferor and the Trust shall
each pay its own expenses incident to the performance of its respective
obligations under this Agreement.

Section 7.8    Survival. The respective agreements, representations, warranties
and other statements by the Transferor and the Trust set forth in or made
pursuant to this Agreement shall remain in full force and effect and shall
survive the closing under Section 2.2 and any sale, transfer or other assignment
of the Receivables or other Purchased Property by the Trust.

Section 7.9 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.

Section 7.10 Governing Law, Submission to Jurisdiction, Etc.
(a)    THIS AGREEMENT AND THE RECEIVABLES ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5‑1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.
(b)    THE TRANSFEROR AND THE TRUST HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE TRANSFEROR AND THE TRUST HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    THE TRANSFEROR AND THE TRUST EACH HEREBY WAIVES (TO THE EXTENT THAT IT
MAY LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
INSTEAD, ANY DISPUTE RESOLVED IN COURT SHALL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

Section 7.11 Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement electronically or by facsimile shall be as effective as delivery of a
manually executed counterpart of this Agreement.

Section 7.12 Further Assurances. The Transferor and the Trust shall each, at the
request of the other or the Administrative Agent execute and deliver to the
other all other instruments that either may reasonably request in order to more
fully effect the sale of the Purchased Property to the Trust or the sale of the
Purchased Property to the Trust or the pledge thereof to the Administrative
Agent.

Section 7.13 Severability of Provisions. If any provision of this Agreement is
invalid or unenforceable, then, to the extent such invalidity or
unenforceability shall not deprive either Party of any material benefit intended
to


22

--------------------------------------------------------------------------------





be provided by this Agreement, all of the remaining provisions of this Agreement
shall remain in full force and effect and shall be binding upon the parties
hereto.

Section 7.14 Assignment. Neither the Transferor nor the Trust may assign or
otherwise transfer its rights and obligations under this Agreement without the
prior written consent of the other Party and the Administrative Agent except
that the Trust may pledge such rights to the Administrative Agent pursuant to
the Loan and Security Agreement.

Section 7.15    Further Assignment; Third Party Beneficiary. The Transferor
acknowledges that the Trust may, pursuant to the Loan and Security Agreement,
pledge such Receivables and related Purchase Property to the Administrative
Agent. The Parties hereby acknowledge and agree that the Administrative Agent
and the Lenders may rely on, and each is an express third party beneficiary of,
this Agreement and the Receivables Assignment, and each of the representations,
warranties, covenants and agreements hereunder and thereunder.

Section 7.16    Limitations on Rights of Others. The provisions of this
Agreement, each Pool Supplement and each Receivables Assignment are solely for
the benefit of the Transferor, the Trust and the Administrative Agent and the
Lenders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in, under, or in respect of this Agreement or any covenants, conditions or
provisions contained herein. This Agreement does not create, and shall not be
deemed to create, a relationship between the Parties or either of them and any
third party, other than the Administrative Agent and the Lenders, as described
in Section 7.15 above in the nature of a third party beneficiary or fiduciary
relationship; provided, however, that the existence of this Section 7.16 shall
not relieve the Transferor of its indemnity obligations set forth in Section
6.11 of this Agreement and the Trust may, and shall when requested, enforce such
indemnification claims for the Transferor Indemnified Parties set forth in
Section 6.11.

Section 7.17    No Petition Covenant. Notwithstanding any prior termination of
this Agreement, the Trust shall not, prior to the date which is one year and one
day after the later (i) of the final payment or liquidation of all Receivables
purchased by Ally Bank and Ally Financial, Inc. under the Flow Purchase
Agreement and (ii) the repayment in full of all obligations owing to the
Administrative Agent and the Lenders pursuant to the Loan and Security
Agreement, acquiesce, petition or otherwise invoke or cause the Transferor to
invoke the process of any Governmental Authority for the purpose of commencing
or sustaining a case against the Transferor under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Transferor or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Transferor under any federal or state
bankruptcy or Insolvency Proceeding.

Section 7.18    Concerning the Owner Trustee. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by Wilmington Trust, National Association (“WTNA”), not individually or
personally but solely as Owner Trustee of the Trust, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Trust is made and intended not as personal representations, undertakings and
agreements by WTNA but is made and intended for the purpose of binding only the
Trust, (c) nothing herein contained shall be construed as creating any liability
on WTNA, individually or personally, to perform any covenant either expressed or
implied contained herein of the Trust, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WTNA has made no investigation as to the accuracy
or completeness of any representations and warranties made by the Trust in this
Agreement and (e) under no circumstances shall WTNA be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement or any other Transaction Documents.
* * *


23

--------------------------------------------------------------------------------






The Parties have caused this Master Transfer Agreement to be executed by their
respective duly authorized officers as of the date and year first above written.
 
CARVANA AUTO RECEIVABLES 2016-1 LLC, as Transferor
 
By: __________________________________
 
Name:
 
Title:
 
 
 
SONORAN AUTO RECEIVABLES TRUST 2017-1
 
 
 
By: WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee
 
By: _____________________________________
 
Name:
 
Title:







 
S-1
 




--------------------------------------------------------------------------------






EXHIBIT A


FORM OF POOL SUPPLEMENT


THIS POOL SUPPLEMENT (this “Supplement”) to the Master Transfer Agreement (the
“Master Transfer Agreement”), dated as of November 3, 2017, by and between
Carvana Auto Receivables 2016-1 LLC, a Delaware limited liability company (the
“Transferor”) and Sonoran Auto Receivables Trust 2017-1, a Delaware statutory
trust (the “Trust”). Except as otherwise expressly provided herein or unless the
context otherwise requires, all capitalized terms used herein shall have the
meanings attributed to them in Appendix A to the Master Transfer Agreement.
Receivables Pool Specific Information.
(a)    The following information shall apply to the Receivables Pool sold by the
Transferor to the Trust on the date hereof:
Receivables Pool Number:                        [Insert Pool Number]
Pool Cutoff Date:                                [_____, 20__].
Closing Date:                                    [_____, 20__].
Cutoff Date Aggregate Outstanding Principal Balance:        $[________________].
Purchase Price:                            $[________________].
Total to be Wired                            $[________________].
The first Payment Date:                            [_____, 20__].
The first Reporting Date:                            [_______, 20__].
(b)    The following Schedules are attached hereto and incorporated herein by
reference:
SCHEDULE 1        Officer’s Certificate of the Transferor
SCHEDULE 2        Settlement Report
SCHEDULE 3
Receivables Assignment

SCHEDULE 4
Accounts and Receivables Analysis for the subject Receivables Pool

SCHEDULE 5
Schedule of Receivables for the subject Receivables Pool



 
Ex. A-1
 




--------------------------------------------------------------------------------





SCHEDULE 6
Pool Stratifications and Other Pool Characteristics

Each such Exhibit shall be completed and executed (as applicable) as of the
Closing Date.
Section 2.    Representations and Warranties of the Transferor.
The representations and warranties of the Transferor set forth in Section 4.2(n)
of the Master Transfer Agreement shall be true as of the Closing Date.
Section 3.    Effect of Supplement. Except as specifically supplemented herein,
the Master Transfer Agreement shall continue in full force and effect in
accordance with its original terms. Reference to this specific Supplement need
not be made in the Master Transfer Agreement, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Master Transfer
Agreement, any reference in any of such items to the Master Transfer Agreement
being sufficient to refer to the Master Transfer Agreement as supplemented
hereby.
Section 4.    Counterparts. This Supplement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Supplement
electronically or by facsimile shall be as effective as delivery of a manually
executed counterpart of this Agreement. Any of the parties hereto may execute
this Supplement by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original. This Supplement shall be
governed by the internal laws of the State of New York.
Section 5    Concerning the Owner Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Pool Supplement is executed and delivered by
Wilmington Trust, National Association (“WTNA”), not individually or personally
but solely as Owner Trustee of the Trust, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Trust is made and
intended not as personal representations, undertakings and agreements by WTNA
but is made and intended for the purpose of binding only the Trust, (c) nothing
herein contained shall be construed as creating any liability on WTNA,
individually or personally, to perform any covenant either expressed or implied
contained herein of the Trust, all such liability, if any, being expressly
waived by the parties hereto and by any Person claiming by, through or under the
parties hereto, (d) WTNA has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Trust in this
Pool Supplement and (e) under no circumstances shall WTNA be personally liable
for the payment of any indebtedness or expenses of the Trust or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Trust under this Pool Supplement or any other
Transaction Documents.
* * * * *




 
Ex. A-2
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Pool Supplement to the
Master Transfer Agreement to be duly executed by their respective officers duly
authorized as of the day and year first above written.
 
SONORAN AUTO RECEIVABLES TRUST 2017-1
 
By: WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee
 
By: _____________________________________
 
Name:
 
Title:
 
 
 
CARVANA AUTO RECEIVABLES 2016-1 LLC, as Transferor
 
By: _____________________________________
 
Name:
 
Title:

















 
Ex. A-3
 




--------------------------------------------------------------------------------






Schedule 1
Officer’s Certificate of the Transferor
In accordance with Section 1(b) of the Pool Supplement dated as of [________],
20[__], by and between Sonoran Auto Receivables Trust 2017-1, a Delaware
statutory trust (the “Trust”), and Carvana Auto Receivables 2016-1 LLC (the
"Transferor"), a Delaware limited liability company, the undersigned hereby
certifies to the Trust that, as of the date hereof, the representations and
warranties of the Transferor under the Master Transfer Agreement and the other
Transaction Documents to which it is a party are true and correct in all
material respects (or, if another date for such representation or warranty is
specified therein, then as of such other date), and that the Transferor has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied in all material respects on or prior to the date hereof
pursuant to the Master Transfer Agreement and the other Transaction Documents to
which it is a party.




 
Sch. 1-1
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date and year first above written.


 
CARVANA AUTO RECEIVABLES 2016-1, LLC, as Transferor
 



 
By _____________________________________
 
Name:
 
Title:







 
Sch. 1-1
 




--------------------------------------------------------------------------------






Schedule 2
FORM OF SETTLEMENT REPORT1 


Pool Cutoff Date
 
 
__/__/20__
Closing Date
 
 
__/__/20__
Days Elapsed between Cutoff and Closing
 
 
[__]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A. Cutoff Date Aggregate Outstanding Principal Balance
 
 
$[___________]
 
 
 
 
B. Purchase Price
 
 
$[___________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables Purchase Price
 
 
$[___________]
 
 
 
 
 
 
 
 
Total to be Wired
 
 
$[___________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Collections after the related Cutoff Date of each Receivable to the Closing Date
to be paid by the Transferor to the Trust on [_________] [__], 20[__] pursuant
to Section 2.1 of the Master Transfer Agreement.


















__________________________________
1 Example - not actual


Sch. 2-1

--------------------------------------------------------------------------------






Schedule 3
Receivables Assignment
[__________], 201[_]
For value received, in accordance with the Master Transfer Agreement dated as of
November 3, 2017 (the “Master Transfer Agreement”), between the undersigned and
Sonoran Auto Receivables Trust 2017-1 (the “Trust”), as amended, supplemented or
otherwise modified from time to time, the undersigned does hereby sell, assign,
transfer and otherwise convey to the Trust (except as provided in the Master
Transfer Agreement), without recourse (except as provided in the Master Transfer
Agreement) the following (collectively, the “Purchased Property”):
(i)    all right, title and interest of the Transferor in, to and under the
Receivables listed on the Schedule of Receivables attached as Schedule 5 to the
related Pool Supplement, delivered to the Trust on the date hereof, and all
monies received thereon after the related Cutoff Date, exclusive of any amounts
allocable to the premium for physical damage collateral protection insurance
required by the Transferor or the Servicer covering any related Financed
Vehicle;
(ii)    the interest of the Transferor in the security interests in the Financed
Vehicles granted by Obligors pursuant to the Receivables and, to the extent
permitted by law, any accessions thereto;
(iii)    the interest of the Transferor in any proceeds from claims on any
physical damage, credit life, credit disability, warranties, debt cancellation
agreements or other insurance policies covering the related Financed Vehicles or
Obligors, including any rebates or credits of any premiums or other payment with
respect to any of the foregoing;
(iv)    all of the Transferor’s right, title and interest in, to and under the
Receivable Files;
(v)    all of the Transferor’s right, title and interest in and to the Master
Sale Agreement (Warehouse), dated as of November 3, 2017, between the Transferor
and Carvana, LLC, and remedies thereunder and the assignment to the Trust of all
UCC financing statements filed against Carvana under or in connection with such
Master Sale Agreement (Warehouse); and
(vi)    all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing described in clauses (i) through (v)
above and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all the foregoing, including all proceeds of the
conversion of any or all of the foregoing, voluntary or involuntary, into cash
or other liquid property, all cash proceeds, accounts, accounts receivable,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, investment property, payment intangibles, general intangibles,
condemnation awards, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing.


Sch. 3-1



--------------------------------------------------------------------------------





It is the intention of the Transferor and the Trust that the sale, transfer,
assignment and other conveyance of the Receivables contemplated by this
Receivables Assignment shall constitute an independent sale of such Receivables
from the Transferor to the Trust and the beneficial interest in and title to
such Receivables shall not be part of the Transferor’s estate in the event of
the filing of a bankruptcy petition by or against the Transferor under any
bankruptcy law. Although the parties intend that the sale, transfer, assignment
and other conveyance contemplated by this Receivables Assignment to be an
independent sale, in the event any such sale, transfer, assignment and other
conveyance is deemed to be other than a sale, the parties intend and agree
(i) that all filings described in the Master Transfer Agreement shall give the
Trust a first priority perfected security interest in, to and under such
Receivables and the related Purchased Property and all proceeds of any of the
foregoing, in each case with respect to such transfer and assignment; (ii) this
Receivables Assignment together with the Master Transfer Agreement and the
related Pool Supplement shall be deemed to be the grant of, and the Transferor
hereby grants to the Trust, a security interest from the Transferor to the Trust
in such Receivables and the related Purchased Property in order to secure its
obligations with respect to such transfer and assignment; (iii) this Receivables
Assignment together with the Master Transfer Agreement and the related Pool
Supplement shall be a security agreement under applicable law for the purpose of
each such transfer and assignment; and (iv) the Trust shall have all of the
rights, powers and privileges of a secured party under the UCC with respect to
such transfer and assignment and the Purchased Property related thereto.
The foregoing conveyance does not constitute and is not intended to result in
any assumption by the Trust of any obligation of the undersigned to the
Obligors, insurers or any other Person in connection with such Receivables, the
applicable Receivable Files, any insurance policies or any agreement or
instrument relating to any of them.
This Receivables Assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the Master
Transfer Agreement and is to be governed by the Master Transfer Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Master Transfer Agreement.




Sch. 3-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Receivables Assignment to be
duly executed as of the date and year first above written.
CARVANA AUTO RECEIVABLES 2016-1, LLC, as Transferor


By:        
    Name:
    Title:






Sch. 3-3

--------------------------------------------------------------------------------






Schedule 4
Accounts and Receivables Analysis
Any form of Analysis approved in writing from time to time by Transferor, the
Trust and the Administrative Agent.




 
Sch. 4-1
 




--------------------------------------------------------------------------------








Schedule 5
Schedule of Receivables
For each Receivables Pool, to include final information required for the Trust
to complete the related Funding Request and Funding Report.
Electronic files sent to Trust at the following date and time: _____.xls - sent
____ AM/PM on _______, 20__






 
Sch. 5-1
 




--------------------------------------------------------------------------------






Schedule 6
Pool Stratifications and Other Pool Characteristics
Any form of pool stratifications and other pool characteristics approved in
writing from time to time by Transferor, the Trust and the Administrative Agent.






Sch. 6-1

--------------------------------------------------------------------------------







EXHIBIT B


CREDIT POLICY


The Microsoft Word files contained in the file named
“Carvana-UnderwritingPolicyandProcedure.docx” that Carvana delivered to the
Trust and the Administrative Agent by electronic mail at 4:41 P.M. eastern time
on December 13, 2016






Ex. B-1

--------------------------------------------------------------------------------






APPENDIX A


DEFINITIONS AND USAGE




Appx A

--------------------------------------------------------------------------------











App. A-2



--------------------------------------------------------------------------------








APPENDIX A
DEFINITIONS AND USAGE
(a)Construction and Usage.
Unless otherwise provided in the Master Sale Agreement (Warehouse), the Master
Transfer Agreement, or the Master Servicing Agreement (the “Specified
Documents”), the following rules of construction and usage are applicable to
this Appendix and the Specified Documents.
(i)    As used in this Appendix or in Specified Documents and in any certificate
or other document made or delivered pursuant thereto, accounting terms not
defined herein, or in any such Specified Document, or in any such certificate or
other document, and accounting terms partly defined herein or in any such
certificate or other document, to the extent not defined herein, have the
respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms herein, in
any such Specified Document or in any such certificate or other document are
inconsistent with the meanings of such terms under such generally accepted
accounting principles, the definitions contained herein, in such Specified
Document or in any such certificate or other document control.
(ii)    The words “hereof,” “herein,” “hereunder” and words of similar import
when used in any Specified Document refer to such Specified Document as a whole
and not to any particular provision or subdivision thereof. References in any
Specified Document to “Article,” “Section” or another subdivision or to an
attachment are, unless the context otherwise requires, to an article, section or
subdivision of or an attachment to such Specified Document. The term “including”
means “including without limitation.” The word “or” is not exclusive.
(iii)    The definitions contained in any Specified Document are equally
applicable to both the singular and plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.
(iv)    Any agreement, instrument, statute or regulation defined or referred to
below means such agreement, instrument, statute or regulation as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein.
(b)Definitions
All terms defined in this Appendix shall have the defined meanings when used in
any Specified Document, unless otherwise specified or defined therein.
“Account Bank” means Wells Fargo Bank, National Association, or any successor
thereto in its capacity as Account Bank under the Account Control Agreement.




App. A-1



--------------------------------------------------------------------------------





“Account Control Agreement” means the Securities Account Control Agreement,
dated as of November 3, 2017, among the Borrower, the Administrative Agent and
the Account Bank, pursuant to which the Borrower grants exclusive control over
the Accounts to the Administrative Agent.
“Accounts and Receivables Analysis” means, with respect to a Receivables Pool
and a First Tier Receivables Pool, the accounts and receivables analysis set
forth in Schedule 6 attached to the related Pool Supplement and Schedule 4
attached to the related First Step Pool Supplement, respectively.
“Action Plan”, with respect to a Receivables Pool, has the meaning set forth in
Section 3.16(d) of the Master Servicing Agreement.
“Action Plan Meeting”, with respect to a Receivables Pool, has the meaning set
forth in Section 3.16(c) of the Master Servicing Agreement.
“Administrative Purchase Payment” means, with respect to an Administrative
Receivable within a Receivables Pool to be repurchased as of the last day of a
Collection Period, a payment equal to the sum of (i) the Outstanding Principal
Balance with respect to such Administrative Receivable as of such date and (ii)
the product of (x) the amount set forth in clause (i)(a) above, (y) the APR of
such Administrative Receivable and (z) the number of days from the last payment
of principal with respect to such Receivable/360.
“Administrative Receivable” means a Receivable which the Servicer has
repurchased pursuant to Section 3.8 of the Master Servicing Agreement.
“Affiliate” means, with respect to any specified Person, any other Person
controlling, controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Aggregate Outstanding Principal Balance” means, with respect to a First Tier
Receivables Pool or a Receivables Pool and as of any date, the aggregate of the
Outstanding Principal Balance of each Receivable in such First Tier Receivables
Pool or Receivables Pool, as applicable.
“Ally Bank” means Ally Bank, a Utah chartered bank, and its permitted successors
and assigns.
“Ally Bank Controls Effectiveness Review” means the Ally Bank process that
assesses a supplier’s risk management controls in compliance with FDIC/FFIEC
Third Party Vendor Management guidelines.
“Ally Financial” means Ally Financial Inc., a Delaware corporation, and its
permitted successors and assigns.




App. A-2



--------------------------------------------------------------------------------





“Annual Percentage Rate” or “APR” means, with respect to a Receivable, the
annual rate of finance charges stated in the Receivable.
“Anti-Corruption Laws” has the meaning set forth in Section 3.28 of the Master
Servicing Agreement.
“Applicable Servicing Modification,” with respect to a Banking Regulatory
Change, shall be the modification to the Servicer’s servicing standards and
practices (i) approved by the Banking Regulator, if the Banking Regulator has
approved a different modification than that proposed by the Administrative Agent
in the related Notice of Banking Regulatory Change, (ii) if clause (i) is
inapplicable, then as approved by the Administrative Agent, if the
Administrative Agent has approved a different modification than that proposed by
the Purchaser in the related Notice of Banking Regulatory Change, or (iii)
otherwise, the modification proposed by the Purchaser in the related Notice of
Banking Regulatory Change.
“Authoritative Copy” means, with respect to any Electronic Contract, a copy of
such Contract that is unique, identifiable and, except as otherwise provided in
Section 9-105 of the UCC, unalterable, and is marked “original” or has no
watermark or other marking that would indicate that it is a “copy” or
“duplicate” or not an original or not an “authoritative” copy.
“Banking Regulator” means a United States federal or State regulatory agency or
instrumentality having authority over U.S. national banks or state chartered
banks, including the Office of the Comptroller of the Currency, the Federal
Reserve Board, the Office of Thrift Supervision, the Federal Deposit Insurance
Corporation, the Federal Financial Institutional Examination Council and the
Utah Department of Financial Institutions, or any successor federal or state
agency or instrumentality.
“Banking Regulatory Change” will occur if (i) a Banking Regulator adopts or
modifies regulations or policies which alter the obligations of U.S. national or
state chartered banks in general, or Ally Bank in particular, with respect to
the servicing of retail automotive loans and retail automotive installment sales
contracts, (ii) such regulations apply to retail automotive installment sale
contracts owned or serviced by Ally Bank, (iii) compliance by third parties
servicing receivables (as servicer for Ally Bank) owned by Ally Bank is required
by law and (iv) such regulations require the Servicer (as servicer for Ally
Bank) to implement new servicing standards or practices, or otherwise modify the
existing standards or practices, other than those set forth in the Transaction
Documents.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Benefit Plan” means any of (i) an employee benefit plan (as defined in Section
3(3) of ERISA) that is subject to the provisions of Title I of ERISA, (ii) a
plan subject to Section 4975 of the Code or (iii) any entity whose underlying
assets include plan assets by reason of investment by an employee benefit plan
or plan in such entity.




App. A-3



--------------------------------------------------------------------------------





“Bridgecrest” means Bridgecrest Credit Company, LLC, an Arizona limited
liability company, and its permitted successors and assigns.
“Business Continuity Plan” means the document in which the Servicer plans to
protect its employees, and continue its most critical business functions in
situations where the facilities, people or information technology resources are
interrupted for an extended period.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions or trust companies in New York, New York, Wilmington,
Delaware, Minneapolis, Minnesota or Detroit, Michigan may, or are required to,
remain closed.
“CAR 2016-1” means Carvana Auto Receivables 2016-1 LLC, a Delaware limited
liability company.
“Carvana” Carvana, LLC, an Arizona limited liability company.
“CER” has the meaning set forth in Section 3.23 of the Master Servicing
Agreement.
“Certificate of Title” means, with respect to a Financed Vehicle, (i) the
original Certificate of Title relating thereto, or copies of correspondence to
the applicable Registrar of Titles, and all enclosures thereto, for issuance of
the original Certificate of Title or (ii) if the applicable Registrar of Titles
issues a letter or other form of evidence of lien in lieu of a Certificate of
Title (including electronic titling), either notification of an electronic
recordation, by either a Title Intermediary or the applicable Registrar of
Titles, or the original lien entry letter or form or copies of correspondence to
such applicable Registrar of Titles, and all enclosures thereto, for issuance of
the original lien entry letter or form, which, in either case, shall name the
related Obligor as the owner of such Financed Vehicle and a Title Lien Nominee
as secured party.
“Change Order” has the meaning set forth in Section 7.1(b) of the Master
Servicing Agreement.
“Change Request” has the meaning set forth in Section 7.1(b) of the Master
Servicing Agreement.
“Closing Date” means, with respect to a First Tier Receivables Pool and subject
to Section 3.1(e) of the Master Sale Agreement (Warehouse) or a Receivables Pool
and subject to Section 4.1(a) of the Master Transfer Agreement, the date on
which the related First Step Pool Supplement or Pool Supplement, as applicable,
is executed and delivered and the First Step Receivables Purchase Price or the
Purchase Price, as applicable, is paid, which will be the same day as the
Funding Date in that calendar week under the Loan and Security Agreement.
“CNL” means, with respect to any Receivables Pool and any Settlement Date, the
Cumulative Net Losses for such Receivables Pool through the last day of the
related Collection Period.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury Regulations promulgated thereunder.
“Collateral” has the meaning set forth in Section 1.1 of the Loan and Security
Agreement.




App. A-4



--------------------------------------------------------------------------------





“Collateral Custodian” means Wells Fargo Bank, National Association, and its
successors and permitted assigns as Collateral Custodian under the Collateral
Custodian Agreement.
“Collateral Custodian Agreement” means the Collateral Custodian Agreement, dated
as of November 3, 2017, among the Borrower, the Administrative Agent, the
Collateral Custodian and the Account Bank.
“Collection Account” means the segregated account established by the Borrower
with Account Bank and subject to the Account Control Agreement, into which all
Collections are to be deposited.
“Collection Period” means, with respect to any Settlement Date, the immediately
preceding calendar month or, in the case of the initial Collection Period, the
Cut-off Date to and including the last day of the month preceding the month in
which the first Settlement Date occurs.
“Collection Policy” means, with respect to (i) the initial Servicer, the
customary servicing and collection guidelines, policies and procedures of the
Servicer, including those attached as Exhibit D to the Servicing Agreement, in
effect on the date of the Servicing Agreement, as such guidelines, policies and
procedures may be amended, modified, restated, replaced or otherwise
supplemented from time to time in accordance with Section 3.1(c) of the
Servicing Agreement, and as modified by the Servicing Exceptions and the Process
Remediations attached to the Servicing Agreement as Exhibit F, if any, or (ii)
any successor Servicer, the customary servicing and collection guidelines,
policies and procedures of such successor Servicer with such changes as shall be
required by the Administrative Agent and agreed to in writing by such successor
Servicer and the Administrative Agent, as such agreed upon guidelines, policies
and procedures may be changed from time to time in accordance with Section
3.1(c) of the Servicing Agreement.
“Collections” means all amounts collected by the Servicer or its agents (from
whatever source) or otherwise turned over to the Collection Account on or with
respect to the related Receivables or the other Collateral.
“Commission” means the Securities and Exchange Commission.
“Commitment Period” means the period beginning on November 3, 2017 and ending on
the Commitment Termination Date.
“Commitment Termination Date” means the date agreed upon in writing by Seller,
the Trust and the Administrative Agent.
“Commitment Termination Event” has the meaning specified in the Loan and
Security Agreement.
“Confidential Information” means all information and material of any type, scope
or subject matter whatsoever relating to the Administrative Agent, the Lenders,
the Transferor, Carvana, the Servicer or any of their subsidiaries, whether oral
or written, and howsoever




App. A-5



--------------------------------------------------------------------------------





evidenced or embodied, which each Party, each Party’s representatives or agents
(including any officers of any Party or any of their subsidiaries) may furnish
to the other, or to which either Party is afforded access by the other Party,
either directly or indirectly for purposes of such Party’s participation in the
transactions contemplated by the Loan and Security Agreement. However,
“Confidential Information” shall not include information or material of a Party
which (i) becomes generally available to the public other than as a result of a
disclosure by the receiving Party or its agents and other representatives, (ii)
was available to the receiving Party on a non-confidential basis prior to its
disclosure by the disclosing Party, (iii) becomes available to the receiving
Party on a non-confidential basis from a source other than the disclosing Party
or the disclosing Party’s representatives or agents, provided that such source
is not, to receiving Party’s knowledge, bound by a confidentiality agreement or
otherwise prohibited from transmitting the information to the Administrative
Agent, the Lenders, Carvana, the Servicer or the Transferor by a contractual,
legal or fiduciary obligation or (iv) consists of the documents evidencing the
consummation of the transactions contemplated by the Transaction Documents so
long as all references to the other Party and all information specific to the
assets sold or price paid pursuant to the transactions are removed.
“Contract” means any fully-executed retail installment sale contract, direct
purchase money loan or conditional sale contract for a Financed Vehicle under
which an extension of credit is made in the ordinary course of business of
Carvana to an Obligor and which is secured by the related Financed Vehicle.
“Credit Policy” means the credit underwriting guidelines, policies and
procedures that Carvana and its Subsidiaries utilize in originating or acquiring
retail installment sales contracts, including the credit policies as attached as
Exhibit D to the Loan and Security Agreement, as such guidelines, policies and
procedures may be changed from time to time in accordance with Section 6.2(k) of
the Loan and Security Agreement.
“Cumulative Net Losses” means, with respect to a Receivables Pool as of any
Settlement Date, the sum of (i) the aggregate Net Losses experienced on all
Liquidating Receivables with such Receivables Pool from the first day of the
related Origination Period through the end of the related Collection Period and
(ii) the Outstanding Principal Balance as of the Pool Termination Date of any
Receivables within such Receivables Pool outstanding on the related Pool
Termination Date.
“Customer Information” has the meaning set forth in Section 2(b) of the Master
Confidentiality and Reconstitution Agreement.
“Cut-off Date” or “Cutoff Date” means, with respect to any Receivable acquired
by the Borrower and made a part of the Collateral, the last day of the preceding
calendar week; provided that for the purpose of this definition, Sunday shall be
deemed to be the last day of the calendar week.
“Cutoff Date Aggregate Outstanding Principal Balance” means, with respect to a
First Tier Receivables Pool or a Receivables Pool and as of the applicable
Cutoff Date, the aggregate of the Outstanding Principal Balance of each
Receivable in such First Tier Receivables Pool or Receivables Pool as of the
applicable Cutoff Date, as applicable.




App. A-6



--------------------------------------------------------------------------------





“Disclosure Information” has the meaning set forth in Section 3(a)(iv) of the
Master Confidentiality and Reconstitution Agreement.
“DriveTime” means DriveTime Automotive Group, Inc., a Delaware corporation, and
its permitted successors and assigns.
“Electronic Contract” means a Contract that constitutes “electronic chattel
paper” under and as defined in Section 9-102(31) of the UCC.
“Eligible Receivable” has the meaning set forth in Section 1.1 of the Loan and
Security Agreement.
“E-Vault Provider” means eOriginal, Inc.
“Event of Servicing Termination” or “Servicing Termination Event” means an event
specified in Section 6.1 of the Master Servicing Agreement.
“Exchange Act” means The Securities Exchange Act of 1934.
“FDIC/FFIEC Third Party Vendor Management” means the guidance to address the
management by a regulated entity of third and fourth party suppliers issued by
the Federal Deposit Insurance Corporation, the Federal Financial Institutions
Examination Council or any other regulatory entity that covers a business in
which Ally Bank or an Ally Bank Affiliate currently operates or may look to
operate in the future.
“Financed Vehicle” means, with respect to a Receivable, any new or used
automobile, light-duty truck, minivan or sport utility vehicle, together with
all accessories thereto, securing such Receivable.
“First Step Pool Supplement” means the First Step Pool Supplement, in the form
of Exhibit A to the Master Sale Agreement, executed by CAR 2016-1 and the Seller
on each Closing Date.
“First Step Receivables Assignment” means the document of assignment attached as
Schedule 3 to the First Step Pool Supplement executed by the Seller.
“First Step Receivables Purchase Price” means, with respect to a First Tier
Receivables Pool, an amount equal to the Purchase Price for such First Tier
Receivables Pool for the related Closing Date.
“First Tier Receivables Pool” has the meaning set forth in the recitals to the
Master Sale Agreement.
“Freestyle Selection” means the random order that the Receivables are to be
selected in the System of Record, after consideration of the Purchase Percentage
and the criteria for a Receivable to be an Eligible Receivable. The Receivables
to be sold to by the Seller to the Transferor will be based on the contract
number of the Receivables. Subject to the provisions and restrictions contained
in the Master Sale Agreement (Warehouse), the Seller shall sell to the




App. A-7



--------------------------------------------------------------------------------





Transferor all Receivables where the ninth and tenth digits of the contract
number (such number, the “randomization code”) are a number from 01 through the
number equal to the Purchase Percentage (it being understood that a Purchase
Percentage of 100 would have a randomization code of 00) or, with respect to any
Previously Originated Receivable that later becomes an Eligible Receivable, such
Previously Originated Receivable shall be included in such Receivables Pool if
its randomization code falls within the Purchase Percentage for its related
Origination Period. For example, if the Purchase Percentage for an Origination
Period is 85%, the Seller would sell Receivables with contract numbers ending in
01 through 85, and retain Receivables with contract numbers ending in 86 through
00. The Seller shall ensure that contract numbers are assigned randomly as they
are entered into the System of Record and in no way adverse to the Trust, the
Administrative Agent or the Lender(s).
“GAP Letter” has the meaning set forth in Section 3.13 of the Master Servicing
Agreement.
“General Change” has the meaning set forth in Section 3.18(b) of the Master
Servicing Agreement.
“GLBA” means the Gramm-Leach-Bliley Act and its implementing regulations.
“Governmental Authority” means any government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and having
jurisdiction over the applicable Person.
“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
“Information Recipient” has the meaning set forth in Section 3.26 of the Master
Servicing Agreement.
“Information Security Program” has the meaning set forth in Section 3.17(b) of
the Master Servicing Agreement.
“Insolvency Event” means with respect to a specified Person, such Person shall
(A) file a petition or commence a proceeding (1) to take advantage of any
Insolvency Law or (2) for the appointment of a trustee, conservator, receiver,
liquidator or similar official for or relating to such Person or all or
substantially all of its property, or for the winding up or liquidation of its
affairs, (B) consent or fail to object to any such petition filed or proceeding
commenced against or with respect to it or all or substantially all of its
property, or any such involuntary petition or proceeding shall not have been
dismissed or stayed within sixty (60) days of its filing or commencement, or a
court, agency or other supervisory authority with jurisdiction shall not have
decreed or ordered relief with respect to such petition or proceeding, (C) admit
in writing its inability to pay its debts generally as they become due, (D) make
an assignment for the benefit of its creditors, (E) voluntarily suspend payment
of its obligations or (F) take any action in furtherance of any of the foregoing




App. A-8



--------------------------------------------------------------------------------





“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
marshaling of assets and liabilities or similar debtor relief laws from time to
time in effect affecting the rights of creditors generally.
“Insolvency Proceeding” means with respect to any Person, any bankruptcy,
insolvency, arrangement, rearrangement, conservatorship, moratorium, suspension
of payments, readjustment of debt, reorganization, receivership, liquidation,
marshaling of assets and liabilities or similar proceeding of or relating to
such Person under any Insolvency Laws.
“Inspection Standard” has the meaning set forth in Section 3.18(a) of the Master
Servicing Agreement.
“Insurance Policy” means, with respect to any Receivable, an insurance policy
covering physical damage, warranties, debt cancellation, credit life, credit
disability, theft, mechanical breakdown or similar event with respect to the
related Financed Vehicle or the related Obligor, as applicable.
“Lender” means each signatory to the Loan and Security Agreement as a lender,
and the successors and permitted assigns of any lender from time to time that
becomes a party hereto by execution of an assignment.
“Lien” means any security interest, lien, charge, pledge, equity, or encumbrance
of any kind.
“Liquidating Receivable” means a Receivable as to which the Servicer (i) has
reasonably determined, in accordance with its customary servicing procedures,
that eventual payment of amounts owing on such Receivable is unlikely, or (ii)
has repossessed and disposed of the Financed Vehicle.
“Liquidation Expenses” means, with respect to a Liquidating Receivable, the
actual reasonable out-of-pocket costs of liquidation not to exceed $550 (or such
greater amount as the Servicer determines is reasonably necessary in accordance
with its customary procedures to refurbish and dispose of a liquidated Financed
Vehicle).
“Liquidation Proceeds” means, with respect to a Liquidating Receivable, all
amounts realized with respect to such Receivable net of Liquidation Expenses and
any amounts that are required to be refunded to the Obligor on such Receivable,
but in any event not less than zero.
“Loan-to-Value Ratio” or “LTV” has the meaning set forth for LTV in Section 1.1
of the Loan and Security Agreement.
“Master Sale Agreement” or “Master Sale Agreement (Warehouse)” means the Master
Sale Agreement (Warehouse), dated as of November 3, 2017, by and among Carvana,
LLC and Carvana Auto Receivables 2016-1 LLC, as the same may be amended,
restated, supplemented or otherwise modified from time to time.




App. A-9



--------------------------------------------------------------------------------





“Master Sale Agreement (Flow)” means the Amended and Restated Master Sale
Agreement (Flow), dated as of March 6, 2017, as amended by Omnibus Amendment No.
1, dated as of November 3, 2017, by and among Carvana, LLC and Carvana Auto
Receivables 2016-1 LLC, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Master Servicing Agreement” or “Servicing Agreement” means the Master Servicing
Agreement (Warehouse), dated as of November 3, 2017, by and among Carvana, the
Servicer, the Trust and the Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Master Servicing Agreement (Flow)” means the Master Servicing Agreement (Flow),
dated as of December 29, 2016, by and among Carvana, the Servicer and the
Purchasers, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Master Transfer Agreement” means the Master Transfer Agreement, dated as of
November 3, 2017, by and among Carvana Auto Receivables 2016-1 LLC and Sonoran
Auto Receivables Trust 2017-1, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Material Adverse Effect” means, with respect to any Person and to any event or
circumstance, a material adverse effect on (i) the business, financial
condition, operations, performance or properties of such Person, (ii) the
validity or enforceability of the Loan and Security Agreement or any other
Transaction Document or the validity, enforceability or collectability of (a) a
material portion of the Receivables, or (b) a material portion of the
Collections or the security interests in the Financed Vehicles, (iii) the rights
and remedies of the Administrative Agent and Secured Parties, (iv) the ability
of such Person to perform its obligations under the Loan and Security Agreement
or any Transaction Document to which it is a party or (v) the status, existence,
perfection, priority or enforceability of the Administrative Agent’s or any
Lender’s interest in the Collateral.
“Monthly Data File” has the meaning set forth in Section 4.3 of the Master
Servicing Agreement.
“Monthly Servicer Report” has the meaning set forth in Section 4.3 of the Master
Servicing Agreement.
“Net Loss” means, with respect to a Receivables Pool, (i) as of any Settlement
Date, for each Liquidating Receivable in such Receivables Pool, the Outstanding
Principal Balance of such Liquidating Receivable when it became a Liquidating
Receivable minus all Liquidation Proceeds received with respect to such
Liquidating Receivable on or before the last day of the related Collection
Period and (ii) as of the related Pool Termination Date, and with respect to
each Receivable then outstanding within such Receivables Pool, the Outstanding
Principal Balance of such Receivable as of the last day of the related
Collection Period.




App. A-10



--------------------------------------------------------------------------------





“Notice of Banking Regulatory Change” has the meaning set forth in Section
3.18(a) of the Master Servicing Agreement.
“Notified Total Costs” has the meaning set forth in Section 3.18(b) of the
Master Servicing Agreement.
“NPPI” means “non-public personal information” as defined in 16 C.F.R. §
314.2(b) (2003) as well as any information that identifies a customer or
consumer (as such terms are defined by the Gramm-Leach-Bliley Act of 1999 (15
U.S.C. § 6801 et seq.), as amended from time to time) and information from which
a customer’s or consumer’s identity can be ascertained, either from the
information itself or by combining the information with information from other
sources. NPPI also includes any information Ally Financial or Ally Bank
(including any of their Affiliates) may directly or indirectly disclose to the
Servicer or any Servicer agent or which the Servicer or any Servicer agent may
collect or otherwise have access to due to the Servicer or the Servicer agents’
relationship with Ally Financial, Ally Bank or any of their Affiliates that
relates to an individual. This includes, but is not limited to, financial
information; medical or health related information; credit history; income;
financial benefits; application, loan or claim information; names or lists of
individuals derived from nonpublic personally identifiable information or
otherwise derived from Ally Financial, Ally Bank or any of their Affiliates; and
the identification of an individual as an Ally Financial or Ally Bank customer
or as an individual Ally Financial or Ally Bank claimant.
“Obligor” means the purchaser or co-purchasers of the Financed Vehicle or any
other Person who owes payments under a Receivable.
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.
“OFSS” or “Outward Facing Supplier Standards” has the meaning set forth in
Section 3.23 of the Master Servicing Agreement.
“Operations Diligence” has the meaning set forth in Section 3.15(c) of the
Master Servicing Agreement.
“Opinion of Counsel” means a written opinion of counsel, which counsel may be
internal or external counsel to a Party, reasonably acceptable to the Party
receiving such opinion.
“Original Amount Financed” means, with respect to a Receivable and as of the
date on which such Receivable was originated, the aggregate amount advanced
under the Receivable toward the purchase price of the Financed Vehicle,
including accessories, vehicle delivery fees, insurance premiums, service and
warranty contracts and other items customarily financed as part of automobile
and light truck retail installment sale contracts or direct purchase money loans
and related costs.
“Original Contract Documents” means with respect to each Receivable, (i) the
original Contract and (ii) the Certificate of Title or evidence that such
Certificate of Title has been applied for. For the avoidance of doubt, an
Authoritative Copy of an electronic document shall constitute an original.




App. A-11



--------------------------------------------------------------------------------





“Origination Period” means, each calendar week during the period beginning with
the week of November 6, 2017, and ending with the week containing the last day
of the Commitment Period; provided, that, with respect to the initial First Tier
Receivables Pool and Receivables Pool, respectively, the “Origination Period”
shall be the period consented to by the Administrative Agent.
“Outstanding Principal Balance” means, with respect to a Receivable and as of
any date, the Original Amount Financed, less:
(i)    payments received from or on behalf of the related Obligor prior to such
date allocable to principal;
(ii)    any refunded portion of extended warranty protection plan costs,
physical damage, credit life or disability, warranties, debt cancellation and
other insurance premiums included in the Original Amount Financed and allocable
to principal;
(iii)    any Administrative Purchase Payment or Warranty Payment to the extent
allocable to principal; and
(iv)    any Liquidation Proceeds previously received on or prior to the last day
of the related Collection Period allocable to principal with respect to such
Receivable.
“Owner Trustee” means Wilmington Trust, National Association, acting not in its
individual capacity, but solely as Owner Trustee for the Borrower, or any
successor Owner Trust pursuant to the terms of the Trust Agreement.
“Party” means, with respect to each Transaction Document, each Person that is a
party to such Transaction Document, and its permitted successors and assigns.
“Performance Guarantor” means DriveTime Automotive Group, Inc. and its
successors and permitted assigns under the Servicing Agreement.
“Pool Balance” means, with respect to a First Tier Receivables Pool or a
Receivables Pool, as applicable, as of the close of business of the last day of
a Collection Period, the Aggregate Outstanding Principal Balance of the
Receivables in such First Tier Receivables Pool or Receivables Pool (excluding
Administrative Receivables and Warranty Receivables and Liquidating Receivables
as of such date).
“Pool Supplement” means the Pool Supplement, in the form of Exhibit A to the
Master Transfer Agreement executed by the Transferor and the Trust on each
Closing Date.
“Previously Originated Receivable” means, for any Closing Date and the related
Receivables Pool, an Eligible Receivable originated in a prior Origination
Period that met the eligibility criteria to be included in a Receivables Pool
that could have been sold to the Purchasers pursuant to the Master Sale
Agreement (Warehouse) and Master Transfer Agreement on a prior Closing Date but
for (i) the Seller not having completed ministerial administrative procedures
for such Receivable (such as validating receipt of the down payment) or (ii) the
failure to satisfy the representations and warranties regarding the information
provided for such Receivable on the related Schedule of Receivables in Section
4.2(cc)(iii) of the Master Sale Agreement (Warehouse) and the Master Transfer
Agreement and such Receivable was removed or repurchased from a prior First Tier
Receivables Pool or Receivables Pool, as applicable, solely as a result of such
failure (and not for any other reason).




App. A-12



--------------------------------------------------------------------------------





“Program” has the meaning set forth in Section 3.25 of the Master Servicing
Agreement.
“Purchase Percentage” means, for an Origination Period, the corresponding
“Purchase Percentage” for the corresponding origination period pursuant to the
Master Sale Agreement (Flow).


“Purchase Price” means for any First Tier Receivables Pool or Receivables Pool,
the fair market value determined from time to time by Carvana, the Transferor
and the holder of the certificates issued by the Trust.
“Purchased Property” has the meaning set forth in Section 3.1(a) of the Master
Transfer Agreement.
“Purchased Receivables” means, as applicable, all Receivables purchased by CAR
2016-1 in any First Tier Receivables Pool pursuant to the Master Sale Agreement
and all Receivables purchased by the Purchaser in any Receivables Pool pursuant
to the Master Purchase and Sale Agreement.
“Purchaser Inspection Parties” has the meaning set forth in Section 3.19(a) of
the Master Servicing Agreement.
“Purchasers” means either Ally Bank or Ally Financial, and its permitted
successors and assigns, if the reference to “Purchaser” relates to Receivables
purchased by a specified Purchaser, or both Ally Bank and Ally Financial, and
their permitted successors and assigns, if the reference to “Purchaser” or
“Purchasers” relates to the Receivables or the Receivables Pools as a whole, as
the context may require.
“Quarterly Operations Review” has the meaning set forth in Section 3.15(a) of
the Master Servicing Agreement.
“Quarterly Review Event” has the meaning set forth in Section 3.15(c) of the
Master Servicing Agreement.
“Receivable” means a Contract for a Financed Vehicle and any amendments,
modifications or supplements to such retail installment sale contract that is
included in the Schedule of Receivables attached as Schedule 5 to each Pool
Supplement. The term “Receivable” does not include any Repurchased Receivable.




App. A-13



--------------------------------------------------------------------------------





“Receivable Files” means, with respect to each Receivable and the related
Contract, collectively, the Original Contract Documents and the Servicer Files.
“Receivables Assignment” means, with respect to each Receivables Pool, the
document of assignment attached as Schedule 3 to the related Pool Supplement.
“Receivables Pool” shall have the meaning given to such term in Section 3.1 of
the Master Transfer Agreement.
“Receivables Pool CNL Ratio” means, for any Settlement Date, the ratio of (i)
net losses with respect to the Receivables included in a Receivables Pool during
the related Collection Period to (ii) the difference between the beginning
balance of the Outstanding Principal Balance for such Collection Period and the
ending balance of the Outstanding Principal Balance for such Collection Period,
in each case with respect to the Receivables included in such Receivables Pool.
“Receivables Pool CNL Ratio Comparison” means, with respect to a Receivables
Pool on any Settlement Date, (x) the Receivables Pool CNL Ratio for such
Receivables Pool reported on any Settlement Date for the related Collection
Period, divided by (y) the Carvana entire portfolio cumulative net loss ratio
for the same Collection Period.
“Receivables Purchase Rate” the rate agreed upon from time to time by Carvana,
the Transferor and the holders of the certificates issued by the Trust.
“Receivables System” means the principal computer system of the Servicer used in
the servicing of retail installment sales contracts and direct purchase money
loans, including back up archives.
“Regulation AB” Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time and subject
to such clarification and interpretation as have been provided by the Commission
in the adopting release (Asset-Backed Securities, Securities Act Release No.
33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005)), in the adopting release
(Asset-Backed Securities Disclosure and Registration, Securities Act Release
33-9638, 79 Fed. Reg. 57,184 (September 24, 2014)) and in any adopting release
in respect of any amendment with respect to any of the foregoing or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
“Regulator Inspection Parties” has the meaning set forth in Section 3.19(a) of
the Master Servicing Agreement.
“Relationship Manager” has the meaning set forth in Section 3.24 of the Master
Servicing Agreement.
“Re-Liening Expenses” means any costs associated with the revision of the
Certificates of Title pursuant to Section 2.14 of the Loan and Security
Agreement.
“Re-Liening Trigger Event” has the meaning agreed upon by the Seller, the Trust
and the Administrative Agent.




App. A-14



--------------------------------------------------------------------------------





“Remediation” has the meaning set forth in Section 5.1(r) of the Master
Servicing Agreement.
“Repurchased Receivable” means any repurchased Administrative Receivable or
repurchased Warranty Receivable.
“Requirements of Law” means, with respect to any Person, all (a) requirements of
applicable federal, state and local laws, and regulations thereunder and (b)
orders, decrees, directives, rules and binding guidelines of, or agreements,
with any Governmental Authority that are directed to or binding on such Person
or such Person’s business, operations, services (including, with respect to the
Servicer, the Servicer’s obligation to service the Collateral for the benefit of
the Lenders pursuant to the Servicing Agreement) or assets, including, in each
case, usury laws, Utah banking laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, the Fair Debt Collection Practices Act, the Federal Trade Commission Act,
the Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations “B” and “Z,” the Servicemembers Civil Relief Act of 2003, the Texas
Consumer Credit Code, the United States Foreign Corrupt Practices Act of 1977,
the Patriot Act and state adaptations of the National Consumer Act and the
Uniform Consumer Credit Code and other consumer credit laws and equal credit
opportunity and disclosure laws; provided, that, in each case with respect to
clauses (a) and (b) above, with respect to the Servicer’s obligations described
in the Servicing Agreement, “Requirements of Law” shall not include any items
described in clauses (a) or (b) above that are directed to or binding on Ally
Financial or Ally Bank solely as a result of such Peron’s status as a bank
holding company or Utah charted bank, respectively, unless otherwise specified
on Exhibit E to the Servicing Agreement. Following the Closing Date during the
term of the Servicing Agreement, should the Servicer offer or enter into any
subsequent agreement with another Person to service assets on behalf of such
Person in compliance with, or provide indemnity for breach of, Requirements of
Law applicable to Ally Financial or Ally Bank that are excluded from this
definition as a result of the preceding proviso, then this definition shall be
deemed to be modified to include such broader provision without any further
action of the Parties.
“Responsible Officer” means (a) When used with respect to any Person other than
the Owner Trustee, Collateral Custodian or Account Bank, any officer of such
Person, including any president, vice president, assistant vice president,
secretary, assistant secretary or any other officer thereof customarily
performing functions similar to those performed by the individuals who at the
time shall be such officers, respectively, or to whom any matter is referred
because of such officer’s knowledge of or familiarity with the particular
subject, (b) with respect to the Owner Trustee, any officer within the Corporate
Trust Administration office of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of, and familiarity with, the particular subject, (c) with
respect to the Borrower, the Owner Trustee or the Trust Administrator, and (d)
with respect to the Collateral Custodian or Account Bank, any officer in the
Corporate Trust Office of the such Person, including any president, vice
president, executive vice president, assistant vice president, treasurer,
secretary, assistant secretary, corporate trust officer or any other officer
thereof customarily performing functions similar to those performed by the
individuals who at the time shall be such officers, respectively, or to whom any
matter is referred because of such officer’s knowledge of or familiarity with
the particular subject, and, in each case, having direct responsibility for the
administration of the Loan and Security Agreement and the other Transaction
Agreements to which such Person is a party.




App. A-15



--------------------------------------------------------------------------------





“Schedule of Receivables” means, the list identifying the Receivables attached
as Schedule 5 to each Pool Supplement (which list may be in the form of
electronic file, microfiche, disk or other means acceptable to the Purchaser, or
pursuant to the Master Sale Agreement).
“Securities Act” means the Securities Act of 1933.
“Selection Procedures” means, the process for selecting Eligible Receivables
‎for inclusion in any First Tier Receivables Pool and Receivables Pool pursuant
to Section 3.1(d) of the Master Sale Agreement whereby such First Tier
Receivables Pool and Receivables Pool is selected by the Seller and Transferor
utilizing the System of Record under a Freestyle Selection. Such selection shall
be made subject to the Eligible Receivable criteria and the sequential contract
number assignment described in Section 3.1(d) of the Master Sale Agreement.
“Seller Indemnified Parties” has the meaning set forth in Section 6.11 of the
Master Sale Agreement (Warehouse).
“Servicer” means initially Bridgecrest Credit Company, LLC as the servicer of
the Receivables, or any permitted successor or assignee thereto under the Master
Servicing Agreement.
“Servicer Coverage” has the meaning set forth in Section 3.22 of the Master
Servicing Agreement.
“Servicer Files” means the documents specified in Section 2.1 of the Master
Servicing Agreement.
“Servicer Review Trigger Event” has the meaning set forth in Section 3.16 of the
Master Servicing Agreement.
“Servicer Termination Threshold Event” means, with respect to the sold
Receivables Pools, on any Settlement Date, the aggregate CNL for such
Receivables Pools shall be equal to [***]% or greater of the aggregate
Administrative Agent’s estimated Cumulative Net Losses for such Receivables
Pools on such Settlement Date.
“Servicing Criteria” means “Servicing Criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 







App. A-16



--------------------------------------------------------------------------------





“Servicing Exception” means any exceptions or supplements to the Collections
Policy specified on Exhibit E to the Servicing Agreement (including any
requirement of federal, state or local law, or any regulation or any order,
decree, directive, rule and binding guideline of, or agreement, with any
Governmental Authority applicable to the Lender solely as a result of the
Lender’s status as a bank holding company or a bank, as applicable, that the
Administrative Agent determines requires revisions to the existing Collections
Policy), as may be amended or supplemented from time to time by the
Administrative Agent.
“Servicing Fee” means the fee payable to the Servicer in accordance with the
Servicing Agreement and Section 2.11(a) of the Loan and Security Agreement,
which fee shall be equal to the product of (x) the Servicing Fee Rate, (y) the
Principal Balance of the Receivables held by the Borrower as of the open of
business on first Business Day of the related Monthly Period, and (z) a
fraction, the numerator of which is thirty (30) and the denominator of which is
three hundred sixty (360).
“Servicing Fee Rate” has the meaning agreed upon by the Parties.
“Settlement Date” means the fifteenth (15th) day of each calendar month
beginning in the calendar month after the Closing Date.
“Settlement Report” means a monthly statement (including a data tape) prepared
and delivered on or prior to the Business Day preceding the applicable
Settlement Date to the Administrative Agent, the Lender(s), the Owner Trustee,
the Account Bank and the other Persons specified in the Servicing Agreement by
the Servicer with respect to the immediately preceding calendar month, which
shall be in substantially the form of Exhibit G-1 to the Loan and Security
Agreement, as such form may be amended from time to time.
“SOC 1” has the meaning set forth in Section 3.13 of the Master Servicing
Agreement.
“State” means any of the 50 states of the United States of America, or the
District of Columbia.
“System of Record” means the computer system and programs in place on the date
that the Master Sale Agreement (Warehouse) become effective (as such system may
be updated or otherwise modified) utilized by Carvana to select Receivables for
each First Tier Receivables Pool under the Master Sale Agreement (Warehouse).
“Three-Month Average Receivables Pool CNL Ratio Comparison” means, on any
Settlement Date, the average of the Receivables Pool CNL Ratio Comparison with
respect to a Receivable Pool for such Settlement Date and the two Settlement
Dates preceding such Settlement Date.
    




App. A-17



--------------------------------------------------------------------------------





“Title Intermediary” means, VINTek or another title administration service
provider approved in writing by the Seller and Purchasers.
“Title Lien Nominee” means Carvana LLC or GFC Lending LLC (or any other name
approved in writing by the Administrative Agent).
“Transaction Documents” means the Loan and Security Agreement, the Master Sale
Agreement (Warehouse), the Master Transfer Agreement, the Servicing Agreement,
the Collateral Custodian Agreement, the Account Control Agreement, the Trust
Agreement, and any other document, certificate, opinion, agreement or writing
the execution of which is necessary or incidental to carrying out the
transactions contemplated by the Loan and Security Agreement or any of the other
foregoing documents.
“Transferor Indemnified Parties” has the meaning set forth in Section 6.11 of
the Master Transfer Agreement.
“Treasury Regulations” means the regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
“Trust Administrator” means Carvana, or any successor Trust Administrator
pursuant to the Loan and Security Agreement or the Trust Agreement.
“Trust Agreement” means that certain amended and restated trust agreement of the
Borrower, dated on or about the date hereof, between the Transferor and the
Owner Trustee.
“Warranty Payment” means, with respect to a Warranty Receivable within a First
Tier Receivables Pool or a Receivables Pool, as applicable, to be repurchased as
of the last day of a Collection Period, a payment equal to the sum of (i) the
Outstanding Principal Balance with respect to such Warranty Receivable as of
such date and (ii) the product of (x) the amount set forth in clause (i)(a)
above, (y) the APR of such Warranty Receivable and (z) the number of days from
the last payment of principal with respect to such Receivable/360.
“Warranty Receivable” means a Receivable which the Transferor has repurchased
pursuant to Section 7.2 of the Master Transfer Agreement or the Seller has
repurchased pursuant to Section 7.2 of the Master Sale Agreement (Warehouse).
*    *    *    *    *




App. A-18

